EXHIBIT 10.33

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 


1.                                      CYCLACEL LIMITED

 

-                    and –

 

 


2.                                      CORGENTECH INC.

 

 

LICENSING AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

 

 

 

2.

MANAGEMENT OF THE RESEARCH PROGRAM

 

 

 

 

 

2.1

STEERING COMMITTEE.

 

 

 

 

 

 

2.2

DISCLOSURE BY CYCLACEL.

 

 

 

 

 

 

2.3

RESEARCH PROGRAM AND DEVELOPMENT PROGRAM.

 

 

 

 

 

 

2.4

DISCLOSURE BY CORGENTECH.

 

 

 

 

 

 

2.5

COMMERCIALLY REASONABLE EFFORTS.

 

 

 

 

 

 

2.6

CORGENTECH OBLIGATIONS.

 

 

 

 

 

 

2.7

SUBCONTRACTING AND SUBLICENSING UNDER THE RESEARCH PROGRAM.

 

 

 

 

 

 

2.8

SUPPLY OF VARIANT PEPTIDES.

 

 

 

 

 

 

2.9

[ * ].

 

 

 

 

3.

[ * ]OF VARIANT PEPTIDES [ * ]; [ * ]

 

 

 

 

 

3.1

AVAILABILITY.

 

 

 

 

 

3.2

[ * ]OF [ * ], [ * ]AND [ * ].

 

 

 

 

4.

DEVELOPMENT AND COMMERCIALISATION

 

 

 

 

 

4.1

DEVELOPMENT OBLIGATIONS.

 

 

 

 

 

 

4.2

PRODUCT SUPPLY DURING DEVELOPMENT.

 

 

 

 

 

 

4.3

REGULATORY.

 

 

 

 

 

 

4.4

NOTIFICATION OF LAUNCH.

 

 

 

 

 

 

4.5

COMMERCIALISATION OBLIGATIONS.

 

 

 

 

 

 

4.6

REPORTS BY CORGENTECH.

 

 

 

 

 

 

4.7

ADVERSE EVENTS REPORTING.

 

 

 

 

 

 

4.8

TRANSFER OF MANUFACTURING TECHNOLOGY.

 

 

 

 

 

5.

INTELLECTUAL PROPERTY - INITIAL FILINGS AND OWNERSHIP

 

 

 

 

 

5.1

CYCLACEL IP.

 

 

 

 

 

 

5.2

CORGENTECH IP.

 

 

 

 

 

 

5.3

RESEARCH PROGRAM PATENT RIGHTS.

 

 

 

 

 

 

5.4

RESEARCH PROGRAM KNOW HOW AND RESEARCH PROGRAM MATERIALS.

 

 

i

--------------------------------------------------------------------------------


 

6.

INTELLECTUAL PROPERTY - LICENSES

 

 

 

 

 

6.1

RESEARCH LICENSE GRANT TO CORGENTECH.

 

 

 

 

 

 

6.2

COMMERCIAL LICENSE GRANT TO CORGENTECH.

 

 

 

 

 

 

6.3

LICENSE GRANT TO CYCLACEL UNDER CORGENTECH IP.

 

 

 

 

 

 

6.4

LICENSE GRANT TO CYCLACEL UNDER RESEARCH PROGRAM PATENT RIGHTS.

 

 

 

 

 

 

6.5

SUBLICENSING.

 

 

 

 

 

 

6.6

RIGHT OF FIRST NEGOTIATION.

 

 

 

 

 

 

6.7

TERMINATION OF [ * ]

 

 

 

 

 

7.

PAYMENTS

 

 

 

 

 

7.1

EXECUTION FEE

 

 

 

 

 

 

7.2

ANNUAL FEES

 

 

 

 

 

 

7.3

MILESTONES

 

 

 

 

 

 

7.4

NON-CREDITABLE PAYMENTS.

 

 

 

 

 

 

7.5

ROYALTIES

 

 

 

 

 

 

7.6

ROYALTY TERM.

 

 

 

 

 

 

7.7 [a04-12568_1ex10d33.htm#A77royaltyonderivatives]

ROYALTY ON DERIVATIVES. [a04-12568_1ex10d33.htm#A77royaltyonderivatives]

 

 

 

 

 

 

7.8 [a04-12568_1ex10d33.htm#A78royaltyoffsets]

ROYALTY OFFSETS. [a04-12568_1ex10d33.htm#A78royaltyoffsets]

 

 

 

 

 

 

7.9 [a04-12568_1ex10d33.htm#A79royaltypayment]

ROYALTY PAYMENT. [a04-12568_1ex10d33.htm#A79royaltypayment]

 

 

 

 

 

 

7.10 [a04-12568_1ex10d33.htm#A710currencyconversion]

CURRENCY CONVERSION. [a04-12568_1ex10d33.htm#A710currencyconversion]

 

 

 

 

 

 

7.11 [a04-12568_1ex10d33.htm#A711taxes]

TAXES. [a04-12568_1ex10d33.htm#A711taxes]

 

 

 

 

 

 

7.12 [a04-12568_1ex10d33.htm#A712recordsandaudits]

RECORDS AND AUDITS. [a04-12568_1ex10d33.htm#A712recordsandaudits]

 

 

 

 

 

 

7.13 [a04-12568_1ex10d33.htm#A713wiretransfer]

WIRE TRANSFER. [a04-12568_1ex10d33.htm#A713wiretransfer]

 

 

 

 

 

 

7.14 [a04-12568_1ex10d33.htm#A714interest]

INTEREST. [a04-12568_1ex10d33.htm#A714interest]

 

 

 

 

8. [a04-12568_1ex10d33.htm#A8intellectualproperty]

INTELLECTUAL PROPERTY - PROSECUTION, MAINTENANCE AND ENFORCEMENT
[a04-12568_1ex10d33.htm#A8intellectualproperty]

 

 

 

 

 

8.1 [a04-12568_1ex10d33.htm#A81cyclacelpatentrights]

CYCLACEL PATENT RIGHTS. [a04-12568_1ex10d33.htm#A81cyclacelpatentrights]

 

 

 

 

 

 

8.2 [a04-12568_1ex10d33.htm#A82researchprogrampatentrights]

RESEARCH PROGRAM PATENT RIGHTS.
[a04-12568_1ex10d33.htm#A82researchprogrampatentrights]

 

 

 

 

 

 

8.3 [a04-12568_1ex10d33.htm#A83backuprights]

BACKUP RIGHTS. [a04-12568_1ex10d33.htm#A83backuprights]

 

 

 

 

 

 

8.4 [a04-12568_1ex10d33.htm#A84cooperation]

COOPERATION. [a04-12568_1ex10d33.htm#A84cooperation]

 

 

 

 

 

 

8.5 [a04-12568_1ex10d33.htm#A85patentenforcement]

PATENT ENFORCEMENT. [a04-12568_1ex10d33.htm#A85patentenforcement]

 

 

ii

--------------------------------------------------------------------------------


 

 

8.6 [a04-12568_1ex10d33.htm#A86patentinfringementdefense]

PATENT INFRINGEMENT DEFENSE.
[a04-12568_1ex10d33.htm#A86patentinfringementdefense]

 

 

 

 

 

 

8.7 [a04-12568_1ex10d33.htm#A87patenttermextension]

PATENT TERM EXTENSION. [a04-12568_1ex10d33.htm#A87patenttermextension]

 

 

 

 

 

 

8.8 [a04-12568_1ex10d33.htm#A88thirdpartychallenge]

THIRD PARTY CHALLENGE. [a04-12568_1ex10d33.htm#A88thirdpartychallenge]

 

 

 

 

 

9. [a04-12568_1ex10d33.htm#A9warrantiesandliability]

WARRANTIES AND LIABILITY [a04-12568_1ex10d33.htm#A9warrantiesandliability]

 

 

 

 

 

9.1 [a04-12568_1ex10d33.htm#A91mutualwarranties]

MUTUAL WARRANTIES. [a04-12568_1ex10d33.htm#A91mutualwarranties]

 

 

 

 

 

 

9.2 [a04-12568_1ex10d33.htm#A92cyclacelwarrantyofipownership]

CYCLACEL WARRANTY OF IP OWNERSHIP.
[a04-12568_1ex10d33.htm#A92cyclacelwarrantyofipownership]

 

 

 

 

 

 

9.3 [a04-12568_1ex10d33.htm#A93cyclacelwarrantyofotherip]

CYCLACEL WARRANTY OF OTHER IP.
[a04-12568_1ex10d33.htm#A93cyclacelwarrantyofotherip]

 

 

 

 

 

 

9.4 [a04-12568_1ex10d33.htm#A94corgentechwarrantyofipownership]

CORGENTECH WARRANTY OF IP OWNERSHIP.
[a04-12568_1ex10d33.htm#A94corgentechwarrantyofipownership]

 

 

 

 

 

 

9.5 [a04-12568_1ex10d33.htm#A95cyclacelwarrantyofnoninfringemen]

CYCLACEL WARRANTY OF NON-INFRINGEMENT.
[a04-12568_1ex10d33.htm#A95cyclacelwarrantyofnoninfringemen]

 

 

 

 

 

 

9.6 [a04-12568_1ex10d33.htm#A96cyclacelwarrantyof]

CYCLACEL WARRANTY OF THIRD PARTY IP.
[a04-12568_1ex10d33.htm#A96cyclacelwarrantyof]

 

 

 

 

 

 

9.7 [a04-12568_1ex10d33.htm#A97cyclacelwarrantyofipvalidity]

CYCLACEL WARRANTY OF IP VALIDITY.
[a04-12568_1ex10d33.htm#A97cyclacelwarrantyofipvalidity]

 

 

 

 

 

 

9.8 [a04-12568_1ex10d33.htm#A98cyclacelwarrantiesandcovenants]

CYCLACEL WARRANTIES AND COVENANTS AS TO [ * ]AGREEMENT.
[a04-12568_1ex10d33.htm#A98cyclacelwarrantiesandcovenants]

 

 

 

 

 

 

9.9 [a04-12568_1ex10d33.htm#A99noimpliedwarranty]

NO IMPLIED WARRANTY. [a04-12568_1ex10d33.htm#A99noimpliedwarranty]

 

 

 

 

 

 

9.10 [a04-12568_1ex10d33.htm#A910trialsponsorship]

TRIAL SPONSORSHIP. [a04-12568_1ex10d33.htm#A910trialsponsorship]

 

 

 

 

 

 

9.11 [a04-12568_1ex10d33.htm#A911indemnificationofcyclacel]

INDEMNIFICATION OF CYCLACEL.
[a04-12568_1ex10d33.htm#A911indemnificationofcyclacel]

 

 

 

 

 

 

9.12 [a04-12568_1ex10d33.htm#A912indemnificationofcorgentech]

INDEMNIFICATION OF CORGENTECH.
[a04-12568_1ex10d33.htm#A912indemnificationofcorgentech]

 

 

 

 

 

 

9.13 [a04-12568_1ex10d33.htm#A913limitationofliability]

LIMITATION OF LIABILITY. [a04-12568_1ex10d33.htm#A913limitationofliability]

 

 

 

 

 

 

9.14 [a04-12568_1ex10d33.htm#A914insurance]

INSURANCE. [a04-12568_1ex10d33.htm#A914insurance]

 

 

 

 

10. [a04-12568_1ex10d33.htm#A10confidentiality]

CONFIDENTIALITY [a04-12568_1ex10d33.htm#A10confidentiality]

 

 

 

 

 

10.1 [a04-12568_1ex10d33.htm#A101confidentialityobligations]

CONFIDENTIALITY OBLIGATIONS.
[a04-12568_1ex10d33.htm#A101confidentialityobligations]

 

 

 

 

 

 

10.2 [a04-12568_1ex10d33.htm#A102exceptions]

EXCEPTIONS. [a04-12568_1ex10d33.htm#A102exceptions]

 

 

 

 

 

 

10.3 [a04-12568_1ex10d33.htm#A103permitteddisclosures]

PERMITTED DISCLOSURES. [a04-12568_1ex10d33.htm#A103permitteddisclosures]

 

 

 

 

 

 

10.4 [a04-12568_1ex10d33.htm#A104insolvency]

INSOLVENCY. [a04-12568_1ex10d33.htm#A104insolvency]

 

 

 

 

 

 

10.5 [a04-12568_1ex10d33.htm#A105remedies]

REMEDIES. [a04-12568_1ex10d33.htm#A105remedies]

 

 

 

 

 

 

10.6 [a04-12568_1ex10d33.htm#A106termofconfidentialityobligations]

TERM OF CONFIDENTIALITY OBLIGATIONS.
[a04-12568_1ex10d33.htm#A106termofconfidentialityobligations]

 

 

 

 

 

 

10.7 [a04-12568_1ex10d33.htm#A107publication]

PUBLICATION. [a04-12568_1ex10d33.htm#A107publication]

 

 

 

 

 

11. [a04-12568_1ex10d33.htm#A11termandtermination]

TERM AND TERMINATION [a04-12568_1ex10d33.htm#A11termandtermination]

 

 

 

 

 

11.1 [a04-12568_1ex10d33.htm#A111term]

TERM. [a04-12568_1ex10d33.htm#A111term]

 

 

 

 

 

 

11.2 [a04-12568_1ex10d33.htm#A112termination]

TERMINATION. [a04-12568_1ex10d33.htm#A112termination]

 

 

iii

--------------------------------------------------------------------------------


 

 

11.3 [a04-12568_1ex10d33.htm#A113terminationatwill]

TERMINATION AT WILL. [a04-12568_1ex10d33.htm#A113terminationatwill]

 

 

 

 

 

 

11.4 [a04-12568_1ex10d33.htm#A114conversiontonon]

CONVERSION TO NON-EXCLUSIVE LICENSE.
[a04-12568_1ex10d33.htm#A114conversiontonon]

 

 

 

 

12. [a04-12568_1ex10d33.htm#A12consequencesoftermination]

CONSEQUENCES OF TERMINATION
[a04-12568_1ex10d33.htm#A12consequencesoftermination]

 

 

 

 

 

12.1 [a04-12568_1ex10d33.htm#A121survivalonterminationbycorgente]

SURVIVAL ON TERMINATION BY CORGENTECH UNDER CLAUSE 11.3 OR BY CYCLACEL UNDER
CLAUSE 11.2. [a04-12568_1ex10d33.htm#A121survivalonterminationbycorgente]

 

 

 

 

 

 

12.2 [a04-12568_1ex10d33.htm#A122survivalonterminationbycorgente]

SURVIVAL ON TERMINATION BY CORGENTECH UNDER CLAUSE 11.2.
[a04-12568_1ex10d33.htm#A122survivalonterminationbycorgente]

 

 

 

 

 

13. [a04-12568_1ex10d33.htm#A13assignment]

ASSIGNMENT [a04-12568_1ex10d33.htm#A13assignment]

 

 

 

 

14. [a04-12568_1ex10d33.htm#A14forcemajeure]

FORCE MAJEURE [a04-12568_1ex10d33.htm#A14forcemajeure]

 

 

 

 

 

14.1 [a04-12568_1ex10d33.htm#A141effectofaforcemajeure]

EFFECT OF A FORCE MAJEURE EVENT.
[a04-12568_1ex10d33.htm#A141effectofaforcemajeure]

 

 

 

 

 

 

14.2 [a04-12568_1ex10d33.htm#A142extendedperiodofforcemajeure]

EXTENDED PERIOD OF FORCE MAJEURE.
[a04-12568_1ex10d33.htm#A142extendedperiodofforcemajeure]

 

 

 

 

 

15. [a04-12568_1ex10d33.htm#A15governinglaw]

GOVERNING LAW [a04-12568_1ex10d33.htm#A15governinglaw]

 

 

 

 

16. [a04-12568_1ex10d33.htm#A16jurisdiction]

JURISDICTION [a04-12568_1ex10d33.htm#A16jurisdiction]

 

 

 

 

 

16.1 [a04-12568_1ex10d33.htm#A161disputeresolution]

DISPUTE RESOLUTION. [a04-12568_1ex10d33.htm#A161disputeresolution]

 

 

 

 

 

 

16.2 [a04-12568_1ex10d33.htm#A162jurisdiction]

JURISDICTION. [a04-12568_1ex10d33.htm#A162jurisdiction]

 

 

 

 

 

17. [a04-12568_1ex10d33.htm#A17waiver]

WAIVER [a04-12568_1ex10d33.htm#A17waiver]

 

 

 

 

 

17.1 [a04-12568_1ex10d33.htm#A171waiverinwriting]

WAIVER IN WRITING. [a04-12568_1ex10d33.htm#A171waiverinwriting]

 

 

 

 

 

 

17.2 [a04-12568_1ex10d33.htm#A172noimpliedwaiver]

NO IMPLIED WAIVER. [a04-12568_1ex10d33.htm#A172noimpliedwaiver]

 

 

 

 

 

18. [a04-12568_1ex10d33.htm#A18severanceofterms]

SEVERANCE OF TERMS [a04-12568_1ex10d33.htm#A18severanceofterms]

 

 

 

 

19. [a04-12568_1ex10d33.htm#A19entireagreementvariations]

ENTIRE AGREEMENT/VARIATIONS
[a04-12568_1ex10d33.htm#A19entireagreementvariations]

 

 

 

 

 

19.1 [a04-12568_1ex10d33.htm#A191entireagreement]

ENTIRE AGREEMENT. [a04-12568_1ex10d33.htm#A191entireagreement]

 

 

 

 

 

 

19.2 [a04-12568_1ex10d33.htm#A192amendment]

AMENDMENT. [a04-12568_1ex10d33.htm#A192amendment]

 

 

 

 

 

20. [a04-12568_1ex10d33.htm#A20notices]

NOTICES [a04-12568_1ex10d33.htm#A20notices]

 

 

 

 

 

20.1 [a04-12568_1ex10d33.htm#A201methodofnotice]

METHOD OF NOTICE. [a04-12568_1ex10d33.htm#A201methodofnotice]

 

 

 

 

 

 

20.2 [a04-12568_1ex10d33.htm#A202timingofnotice]

TIMING OF NOTICE. [a04-12568_1ex10d33.htm#A202timingofnotice]

 

 

 

 

 

 

20.3 [a04-12568_1ex10d33.htm#A203specialnotice]

SPECIAL NOTICE. [a04-12568_1ex10d33.htm#A203specialnotice]

 

 

 

 

 

 

20.4 [a04-12568_1ex10d33.htm#A204notapplicabletoservice]

NOT APPLICABLE TO SERVICE DOCUMENTS.
[a04-12568_1ex10d33.htm#A204notapplicabletoservice]

 

 

 

 

 

 

20.5 [a04-12568_1ex10d33.htm#A205servicedocument]

SERVICE DOCUMENT. [a04-12568_1ex10d33.htm#A205servicedocument]

 

 

 

 

 

21. [a04-12568_1ex10d33.htm#A21counterparts]

COUNTERPARTS [a04-12568_1ex10d33.htm#A21counterparts]

 

 

 

 

22. [a04-12568_1ex10d33.htm#A22thisagreementnottoconstituteap]

THIS AGREEMENT NOT TO CONSTITUTE A PARTNERSHIP
[a04-12568_1ex10d33.htm#A22thisagreementnottoconstituteap]

 

 

iv

--------------------------------------------------------------------------------


 

23. [a04-12568_1ex10d33.htm#A23costs]

COSTS [a04-12568_1ex10d33.htm#A23costs]

 

 

 

 

24. [a04-12568_1ex10d33.htm#A24announcements]

ANNOUNCEMENTS [a04-12568_1ex10d33.htm#A24announcements]

 

 

 

 

 

24.1 [a04-12568_1ex10d33.htm#A241publicity]

PUBLICITY. [a04-12568_1ex10d33.htm#A241publicity]

 

 

 

 

 

 

24.2 [a04-12568_1ex10d33.htm#A242initialpublicannouncement]

INITIAL PUBLIC ANNOUNCEMENT.
[a04-12568_1ex10d33.htm#A242initialpublicannouncement]

 

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

v

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

THIS LICENSING AGREEMENT is made the 16th of September, 2004

 

BETWEEN:

 

(1)                                  CYCLACEL LIMITED whose principal place of
business is at Dundee Technopole, James Lindsay Place, Dundee DD1 5JJ, Scotland,
U.K. (“Cyclacel”); and

 

(2)                                  CORGENTECH, INC. whose principal place of
business is at 650 Gateway Boulevard, South San Francisco, California 94080,
United States of America (“Corgentech”).

 

WHEREAS:

 

(A)                              Cyclacel is the exclusive licensee of certain
rights in and to a cellular drug delivery system comprising a [ * ]peptide
sequence known under the trademark Penetratin® and has developed and owns the
rights in and to certain variant lengths of the Penetratin peptide also known
under the trademark Penetratin® and related technology.

 

(B)                                Corgentech wishes to use Penetratin® and/or
certain of the variant length peptides to generate conjugates of such peptides
with molecules known as transcription factor decoys, and to undertake
pre-clinical and clinical development of resulting conjugated molecules.

 

(C)                                Corgentech now wishes to be granted, and
Cyclacel is willing to grant to Corgentech, an exclusive worldwide license for
this purpose under relevant intellectual property on the terms of this
agreement.

 

IT IS NOW AGREED AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS

 

1.1                                 In this Agreement the following definitions
shall apply:

 

1.1.1                        “Affiliate” – shall mean any company, subsidiary,
partnership or other entity which, directly or indirectly, controls, is
controlled by or is under common control with a Party. For the purpose of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to a
Party, shall mean the power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract.

 

1.1.2                        “Agreement” – shall mean this document including
any and all schedules, appendices and other addenda to it as may be added and/or
amended from time to time in accordance with the provisions of this Agreement.

 

1.1.3                        “[ * ]Mechanism” – shall mean [ * ]the [ * ]of an [
* ]molecule by means of binding to such [ * ]molecule a [ * ], or derivative
thereof, having a [ * ]sequence to a segment of such [ * ]molecule,.

 

1.1.4                        “Back-Up Compound or Product” shall mean a Compound
or Product that Corgentech, its Affiliate or sublicensee designates as a back-up
candidate for another Compound or Product then in development (the “Original
Compound or Product”), provided that such back-up candidate [ * ]to the [ * ]as
the Original Compound or Product and is reserved for potential development, or
is actually developed, [ * ]the development of the Original Compound or
Product.  A Back-Up Compound or Product may include, for example and without
limitation, a Compound or Product that contains a Transcription Factor Decoy
having a [ * ]than that contained in an Original Compound or Product but that
contains the

 

2

--------------------------------------------------------------------------------


 

same Variant Peptide as the Original Compound or Product, a Compound or Product
that has a different Variant Peptide than the Original Compound or Product but
the same Transcription Factor Decoy as an Original Compound or Product, or a
Compound or Product that has a different [ * ]but the same Compound than does an
Original Compound or Product.

 

1.1.5                        “Business Day” – shall mean working business hours
(e.g., 9.00 am to 5.00 pm) local time on a day other than a Saturday, Sunday,
bank or other public holiday in the United Kingdom or the USA.

 

1.1.6                        “[ * ]” – shall mean [ * ], having a registered
office at [ * ].

 

1.1.7                        “[ * ]Agreement” – shall mean the Patent and Know
How License made between Cyclacel, [ * ]and [ * ] dated [ * ]as varied.

 

1.1.8                        “[ * ] Patent Rights” – shall mean those Cyclacel
Patent Rights set out in Schedule 1 Part 2.

 

1.1.9                        “[ * ]Field” –shall mean (a) all [ * ]Therapeutic,
Diagnostic or Prophylactic uses except use for [ * ]; (b) all Therapeutic,
Diagnostic or Prophylactic uses for [ * ]; and (c) all Therapeutic, Diagnostic
and Prophylactic uses for diseases of [ * ] origin suggesting [ * ], excluding [
* ]and [ * ] disorders and diseases and all drugs active on [ * ].  For the
avoidance of doubt, diseases of [ * ]origin shall include but not be limited to,
specifically [ * ], [ * ]and [ * ].  Diseases of the [ * ]are not considered as
diseases of [ * ] origin.  The [ * ]Field excludes [ * ]of Variant Peptides as [
* ].

 

1.1.10                  “Commencement Date” – shall mean September 16th, 2004.

 

1.1.11                  “Commercialisation”, “Commercialising”, or
“Commercialise” – shall mean all activities relating to the importation,
promotion,

 

3

--------------------------------------------------------------------------------


 

marketing, detail, distribution, storage, handling, offering for sale and sale
of the Product.

 

1.1.12                  “Commercially Reasonable Efforts” – shall mean efforts
and resources commonly used by the [ * ] assessed by [ * ] in [ * ]for a product
owned by such a company or to which it has rights, which product is at a [ * ]
and is of [ * ], and taking into account the [ * ]of the product.

 

1.1.13                  “Competent Authority” – shall mean any national or local
agency, authority, department, inspectorate, minister, ministry official,
parliament or public or statutory person (whether autonomous or not) of any
government of any country having jurisdiction over either any of the activities
contemplated by this Agreement or over either or both of the Parties, including
without limitation the European Commission, The Court of First Instance and the
European Court of Justice.

 

1.1.14                  “[ * ]” – shall mean, for a given Compound in a given
country, a [ * ]the [ * ]or any portion of such [ * ].

 

1.1.15                  “Compound” – shall mean a compound comprising a Licensed
Variant Peptide or a Derivative thereof, conjugated to a Transcription Factor
Decoy by means of Conjugation Technology.

 

1.1.16                  “Confidential Information” - shall mean all trade secret
and/or confidential information relating to a Party’s business affairs or
research, development or Commercialisation activities, including but not limited
to research, development and Commercialisation plans, marketing plans, financial
forecasts and projections, sales, estimates and other forecasts and reports,
supplied or otherwise made available to a Party by the other Party in relation
to the performance of this

 

4

--------------------------------------------------------------------------------


 

Agreement. Without limiting the foregoing, Cyclacel IP shall be deemed
Confidential Information disclosed by Cyclacel under this Agreement, and
Corgentech IP and Research Program IP shall be deemed Confidential Information
disclosed by Corgentech under this Agreement.

 

1.1.17                  “Conjugation Technology” – shall mean any technology or
process which is useful to conjugate (i.e., [ * ]) a Licensed Variant Peptide or
a Derivative thereof with a Transcription Factor Decoy, but excluding any
technology or process that is (i) [ * ]a Transcription Factor Decoy, or (ii)
relates to [ * ] a Transcription Factor Decoy or a [ * ]therefor, in each of (i)
and (ii) that is not [ * ]thereof, whether such usefulness is determined in the
course of the Research Program or other research efforts by Corgentech, its
Affiliates, contractors or sublicensees relating to Licensed Variant Peptides or
a Derivative thereof, as a result of information obtained in the course of the
Research Program or such other research efforts.  For example and without
limitation, Conjugation Technology includes information regarding changes made
to a portion of a Transcription Factor Decoy that have an effect on [ * ]of a
Licensed Variant Peptide or a Derivative thereof  [ * ]such Transcription Factor
Decoy [ * ], but excludes information regarding [ * ] that [ * ]of such [ * ]of
Licensed Variant Peptide or a Derivative thereof [ * ]such molecule.

 

1.1.18                  “Control” or “Controlled” – shall mean, with respect to
any Know How or intellectual property right, possession by a Party of the
ability to grant the right to access or use, or to grant a license or sublicense
to, such Know How or intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

 

5

--------------------------------------------------------------------------------


 

1.1.19                  “Corgentech IP” – shall mean Corgentech Patent Rights
and/or Corgentech Know How.

 

1.1.20                  “Corgentech Know How” – shall mean Know How Controlled
by Corgentech or its Affiliates at the Commencement Date that relates to any of
(1) Transcription Factor Decoys, (2) Conjugation Technology, or (3)
Transcription Factor Decoys conjugated to peptides, in case each that is
necessary or useful for the development, manufacture, regulatory filings (such
as INDs or NDAs), registration, Marketing Authorisation or Commercialisation of
or for Product.

 

1.1.21                  “Corgentech Patent Rights” – shall mean Patent Rights
Controlled by Corgentech or its Affiliates Covering any aspect of Corgentech
Know How.

 

1.1.22                  “Cover” (including the variations such as “Covered”,
“Coverage” or “Covering”) – shall mean that the making, using or
Commercialisation of a given Compound or Product would infringe a Valid Claim of
a given Patent Right in the absence of a license or other right under such
Patent Right. The determination of whether a Compound or Product is so covered
by a particular Patent Right shall be made on a country-by-country basis.

 

1.1.23                  “Cyclacel Future IP” – shall mean Patents Rights or Know
How Controlled by Cyclacel during the term of this Agreement which are necessary
or useful for, or otherwise relate to, the delivery of Therapeutic, Diagnostic
or Prophylactic Products but excluding the Cyclacel Patent Rights.

 

1.1.24                  “Cyclacel IP” – shall mean the Cyclacel Patent Rights
and Cyclacel Know How.

 

6

--------------------------------------------------------------------------------


 

1.1.25                  “Cyclacel Know How” – shall mean Know How Controlled by
Cyclacel which relates to the Variant Peptides or Compounds, and which is
necessary or useful for the conduct of the Research Program or the practice of
the Cyclacel Patent Rights.  Cyclacel Know-How includes without limitation
Know-How [ * ].

 

1.1.26                  “Cyclacel Patent Rights” – shall mean (i) the Patent
Rights set out in Schedule 1 claiming Variant Peptides which are Controlled by
Cyclacel at the Commencement Date, and (ii) any other Patent Rights which become
Controlled by Cyclacel or its Affiliates during the term of this Agreement,
which claim such Variant Peptides or any improvements to such Variant Peptides,
or the use thereof as a delivery system, and which may be necessary or useful in
connection with the exercise by Corgentech of its rights under the Patent Rights
in subsection (i) pursuant to Clauses 6.1 and 6.2.  For the avoidance of doubt,
the Cyclacel Patent Rights include the [ * ](Covering, inter alia, [ * ]).

 

1.1.27                  “Derivative” – shall have the meaning set forth in
Clause 7.7.  For clarity, Transcription Factor Decoys shall not be Derivatives
of Licensed Variant Peptides, and Licensed Variant Peptides shall not be
Derivatives of Transcription Factor Decoys, and Compounds shall not be
Derivatives of either Licensed Variant Peptides or Transcription Factor Decoys.

 

1.1.28                  “Development Program” – shall mean a program of work to
be conducted and managed by Corgentech, its Affiliates or sublicensees hereunder
for the pre-clinical and clinical development of a Compound leading to Marketing
Authorisation and Launch of a Product containing the same in [ * ].  An outline
of the first part of the Development Program is set out in Schedule 3, which can
be

 

7

--------------------------------------------------------------------------------


 

modified by Corgentech from time to time under the provisions of Clause 2.

 

1.1.29                  “Diagnostic” – shall mean any and all goods, services
and other activities directed toward (i) the identification, diagnosis or
prognostication of any condition, disease or state, including without limitation
detecting or confirming the presence or absence of a particular disease,
condition, or state using a particular compound or product, (ii) identifying [ *
]particular disease, condition or state using a particular compound or product,
(iii) predicting the [ * ]particular Therapeutic or Prophylactic product using a
particular compound or product, or (iv) [ * ] of a particular compound or
product in the human body.

 

1.1.30                  “Disclosing Party” – shall mean the Party which
discloses or otherwise provides Confidential Information to the other Party
pursuant to this Agreement.

 

1.1.31                  “Documents” – shall mean reports, research notes,
charts, graphs, comments, computations, analyses, recordings, photographs,
paper, notebooks, books, files, ledgers, records, tapes, discs, diskettes,
CD-ROM, computer programs and documents thereof, computer information storage
means, samples of material, other graphic or written data and any other media on
which Know How can be permanently stored.

 

1.1.32                  “Exclusivity Period” – shall mean the period of time
during which Corgentech has exclusive rights to [ * ]of Licensed Variant
Peptides to deliver all Transcription Factor Decoys (subject to Clause 3), which
shall commence upon the Commencement Date and extend for so long as Corgentech,
its Affiliates, subcontractors or sublicensees

 

8

--------------------------------------------------------------------------------


 

are [ * ]of the Research Program, as Corgentech so notifies Cyclacel  [ * ].

 

1.1.33                  “FDA” – shall mean the United States Food and Drug
Administration or any successor agency thereto.

 

1.1.34                  “Field” – shall mean all Therapeutic, Prophylactic and
Diagnostic uses in humans and animals.  The Field excludes [ * ]of Variant
Peptides [ * ].

 

1.1.35                  “Force Majeure” – shall mean in relation to either
Party, any event or circumstance which is beyond the reasonable control of that
Party which results in or causes the failure of that Party to perform any or all
of its obligations under this Agreement, including without limitation acts of
God, lightning, fire, storm, flood, earthquake, accumulation of snow or ice,
lack of water arising from weather or environmental problems, strike, lockout or
other industrial or student disturbance, act of the public enemy, war declared
or undeclared, threat of war, terrorist act, blockade, revolution, riot,
insurrection, civil commotion, public demonstration, sabotage, act of vandalism,
explosion, fault or failure of plant or machinery (which could not have
reasonably been prevented by maintenance practices), or Legal Requirement
governing either Party, provided that lack of funds shall not be interpreted as
a cause beyond the reasonable control of that Party.

 

1.1.36                  “FTE” means the equivalent of the work of one (1)
employee of Corgentech, its Affiliates, permitted sublicensees or subcontractors
on a full time basis for one (1) Year (consisting of at least a total of   [ *
]hours per Year) in the performance of activities under the Research Program. 
Any person who devotes less than [ * ]hours per

 

9

--------------------------------------------------------------------------------


 

Year shall be treated as an FTE on a pro-rata basis upon the actual number of
hours worked divided by [ * ].

 

1.1.37                  “GBP” shall mean Great Britain pounds.

 

1.1.38                  “Gene Therapy” shall mean the introduction of a gene
into a cell or tissue, resulting in [ * ] in such cell or tissue.

 

1.1.39                  “Good Clinical Practice” or “GCP” – shall mean good
clinical practice as set out in, as applicable:

 

(a)                                  Guidelines for Good Clinical Practice for
Trials on Medicinal Products in the European Community; or

 

(b)                                 US Code of Federal Regulations Title 21,
Parts 50 (Protection of Human Subjects), 56 (Institutional Review Boards) and
312 (Investigational New Drug Applications), as may be amended from time to
time; or

 

(c)                                  the Declaration of Helsinki, as last
amended at the 52nd World Medical Association in October 2000, and any further
amendments thereto; or

 

(d)                                 the equivalent law or regulation in any
Major Market.

 

1.1.40                  “Good Laboratory Practice” or “GLP” – shall mean good
laboratory practice as set out in, as applicable:

 

(a)                                  Rules Governing Medicinal Products in the
European Community Vol III, ISBN 92.825 9619-2 (ex OECD principles of GLP); or

 

(b)                                 US Code of Federal Regulations, Title 21,
Part 58 (Good Laboratory Practice for Nonclinical Laboratory Studies); or

 

10

--------------------------------------------------------------------------------


 

(c)                                  the equivalent law or regulation in any
Major Market.

 

1.1.41                  “Good Manufacturing Practice” or “GMP” – shall mean good
manufacturing practices in accordance with, as applicable:

 

(a)                                  EC Directive 91/456/EEC; or

 

(b)                                 the current principles and guidelines of
good manufacturing practice for medicinal products for human use and
“substantial conformity with good manufacturing requirements” (as such phrase is
used in Section 802(f)(1) of the Federal Food, Drug and Cosmetic Act, as such
Act may be amended from time to time); or

 

(c)                                  US Code of Federal Regulations, Title 21,
Part 210 (Current Good Manufacturing Practice in Manufacturing, Processing,
Packaging or Holding of Drugs; General), Part 211 (Current Good Manufacturing
Practice for Finished Pharmaceuticals); or

 

(d)                                 the equivalent law or regulation in any
Major Market.

 

1.1.42                  “IND” - an investigational new drug application filed
with the FDA prior to beginning clinical trials in humans, or any comparable
application filed with the Regulatory Authority of a country other than the
United States prior to beginning trials in humans in that country.

 

1.1.43                  “Insolvency Event” - in relation to either Party, means
any one of the following (to the extent applicable to a Party):

 

(a)                                  a notice shall have been issued to convene
a meeting for the purpose of passing a resolution to wind up that Party, or such
a resolution shall have been passed other than a resolution for

 

11

--------------------------------------------------------------------------------


 

the solvent reconstruction or reorganisation of that Party or for the purpose of
inclusion of any part of the share capital of that Party in the Official List of
the London Stock Exchange or in the list of the American Stock Exchange or
quotation of the same on the National Association of Securities Dealers
Automated Quotation System or any other international stock exchange; or

 

(b)                                 a resolution shall have been passed by that
Party’s directors to seek a winding up or an administration order or a petition
for a winding up or administration order shall have been presented against that
Party which, in the case of a petition presented against a Party, shall not have
been contested within [ * ]of having been lodged or such an order shall have
been made and shall have been dismissed within [ * ]thereafter; or

 

(c)                                  a receiver, administrative receiver,
receiver and manager, interim receiver, custodian, sequestrator or similar
officer is appointed in respect of that Party or over a substantial part of its
assets or any Third Party takes steps to appoint such an officer in respect of
that Party or an encumbrancer takes steps to enforce or enforces its security
which shall not have been dismissed by a court of competent jurisdiction within
[ * ] thereafter; or

 

(d)                                 a proposal for a voluntary arrangement shall
have been made in relation to that Party under Part I Insolvency Act 1986; or

 

(e)                                  a step or event shall have been taken or
arisen outside the United Kingdom which is similar or analogous to any of the
steps or events listed at (a) to (d) above including in the case

 

12

--------------------------------------------------------------------------------


 

of Corgentech the filing of a petition under the US Bankruptcy Code (including a
filing under Chapter 11 proceedings), which in the case of a filing made against
a Party, shall not have been disputed within [ * ]of having been lodged or such
an order shall have been made and dismissed within [ * ]thereafter; or

 

(f)                                    that Party makes any general assignment,
composition or arrangement with or for the benefit of all or some of that
Party’s creditors or the Party submits to any type of voluntary arrangement; or

 

(g)                                 where that Party is resident in the United
Kingdom it is deemed to be unable to pay its debts within the meaning of Section
123 Insolvency Act 1986, or where that Party is resident in the United States it
is unable to pay its debts within the meaning of the equivalent legislation.

 

1.1.44                  “Know How” – shall mean technical and other information
which is not in the public domain, including without limitation information
comprising or relating to concepts, discoveries, data, designs, formulae, ideas,
inventions, methods, models, assays, research plans, biological, chemical or
physical materials and other Materials, procedures, designs for experiments and
tests and results of experimentation and testing (including results of research
or development), processes (including manufacturing processes, specifications
and techniques), laboratory records, chemical, physical, biological,
pharmacological, toxicological, clinical, analytical and quality control data,
trial data, case report forms, data analyses, reports, manufacturing data or
summaries and information contained in submissions to and information from
ethical committees and regulatory authorities.  Know How includes Documents

 

13

--------------------------------------------------------------------------------


 

containing Know How, as well as trade secrets, copyright, database, design
rights or similar intellectual property rights (other than Patent Rights) under
law protecting such Know How.  The fact that an item is known to the public
shall not be taken to preclude the possibility that a compilation including the
item, and/or a development relating to the item, is not known to the public.

 

1.1.45                  “Launch” – shall mean the first invoiced commercial sale
by Corgentech, its Affiliates, agents or sublicensees in any country of Product
to a Third Party end user after the grant of required Marketing Authorisation
has been granted by the appropriate Regulatory Authority.

 

1.1.46                  “Legal Requirement” – shall mean any present or future
law, regulation, directive or rule of any Competent Authority or Regulatory
Authority, including without limitation any amendment, extension or replacement
thereof which is from time to time in force.

 

1.1.47                  “Licensed Variant Peptides” shall mean all the Variant
Peptides.

 

1.1.48                  “Major European Markets” – shall mean [ * ].

 

1.1.49                  “Major Markets” – shall mean [ * ].

 

1.1.50                  “Marketing Authorisation” – shall mean any approval
required from a Regulatory Authority to market and sell a Product in any country
including without limitation any necessary pricing or reimbursement approval.

 

1.1.51                  “Material” – shall mean any chemical or biological
substance other than Compounds, including any:-

 

(a)                                  organic or inorganic element;

 

14

--------------------------------------------------------------------------------


 

(b)                                 nucleotide or nucleotide sequence including
DNA and RNA sequences;

 

(c)                                  vector or construct, including plasmids,
phages or viruses;

 

(d)                                 protein including any peptide or amino acid
sequence, enzyme, antibody or protein conferring targeting properties and any
fragment of a protein or a peptide enzyme or antibody;

 

(e)                                  assay or reagent;

 

(f)                                    any other genetic or biological material
or micro-organism; or

 

(g)                                 physical materials useful for derivation of
molecular structures including NMR spectra, X Ray diffraction patterns and other
primary experimental information, assignments and other calculations required
for determination of the structure, and co-ordinates of the derived molecular
structure.

 

1.1.52                  “NDA” - a new drug application or a biologic license
application filed by Corgentech with the FDA to obtain Marketing Authorisation
for a pharmaceutical or biologic product in the USA, or any comparable
application filed with the Regulatory Authorities in or for a country or group
of countries other than the USA, to obtain Marketing Authorisation for a
pharmaceutical or biologic product in or for that country or within that group
of countries.

 

1.1.53                  “Net Sales” – shall mean the amount billed by
Corgentech, an Affiliate or any sublicensee for sales of a Product to a Third
Party less:

 

(a)                                  discounts (including quantity and cash
discounts), retroactive price reductions, charge-back payments and rebates
granted to

 

15

--------------------------------------------------------------------------------


 

managed health care organizations or to federal, state and local governments,
their agencies, and purchasers and reimbursers or to trade customers; provided,
that where any such discounts, reductions, payments or rebates for the Product
are based on sales to the customer of a bundled set of products in which the
Product is included, the applicable discount, reduction, payment or rebate for
such Product  in such bundled arrangement shall be based on [ * ](and if [ * ],
then based on [ * ]

 

(b)                                 credits or allowances actually granted upon
claims, damaged goods, rejections or returns of such Product, including Product
returned in connection with recalls or withdrawals;

 

(c)                                  freight out, postage, shipping and
insurance charges for delivery of Product;

 

(d)                                 taxes or duties levied on, absorbed or
otherwise imposed on sale of such Product, including without limitation
value-added taxes, or other governmental charges otherwise imposed upon the
billed amount, as adjusted for rebates and refunds, to the extent not paid by
the Third Party;

 

(e)                                  amounts repaid, credited or written off by
reason of uncollectible debt; and

 

(f)                                    amounts written off on account of
factoring of receivables to the extent consistent with Corgentech’s business
practices for the majority of its pharmaceutical products, as determined on a
country-by-country basis (but not in any event in any Quarter to exceed [ * ]of
the amount billed by Corgentech, an Affiliate or any sublicensee).

 

16

--------------------------------------------------------------------------------


 

In the event a Party is receiving royalties under this Agreement from any
Product sold in the Royalty Territory in the form of a combination product
containing one or more active ingredients in addition to the Compound (which may
be either combined in a single formulation or bundled with separate formulations
but sold as one product), Net Sales for such combination product will be
calculated by [ * ].  If, on a country-by-country basis, the Product or the
other active ingredient or ingredients in the combination are [ * ], Net Sales
for the purpose of determining royalties of the combination product shall be [ *
].  Net Sales shall be determined in a manner consistent for all products sold
by Corgentech and in accordance with United States GAAP.  If Corgentech, its
Affiliates or sublicensees sell a Product other than [ * ], such sale shall be
deemed to constitute a sale [ * ]of such Product in the country in which the
sale occurs, or, if that [ * ], then it shall be deemed to constitute a sale [ *
]for such Product in such country. For clarity, Net Sales shall exclude any
consideration that Corgentech receives for Products provided as promotional
samples, or as preclinical or clinical supplies of Products.

 

1.1.54                  “Party or Parties” – shall mean Cyclacel and/or
Corgentech.

 

1.1.55                  “Patent Rights” – shall mean all patent applications and
issued patents, utility certificates, improvement patents and models and
certificates of addition and all foreign counterparts of them in all countries,
including without limitation any divisional applications and patents, refilings,
renewals, re-examinations, continuations, continuations-in-part, provisionals,
nonprovisionals, patents of addition, extensions, (including patent term
extensions,) reissues, substitutions, confirmations, re-examinations,
registrations, revalidations, pipeline and administrative protections and
additions,

 

17

--------------------------------------------------------------------------------


 

and any equivalents of the foregoing in any and all countries, as well as any
supplementary protection certificates and equivalent protection rights in
respect of any of them.

 

1.1.56                  “Phase I Clinical Trial” – shall mean small scale human
clinical trial of a pharmaceutical product to be conducted by or on behalf of
Corgentech its Affiliates or sublicensees normally conducted in healthy
volunteers or patients with the aim of establishing the pharmacokinetic,
pharmacodynamic and early safety and efficacy profile.

 

1.1.57                  “Phase II Clinical Trial” – shall mean an initial human
clinical trial of a pharmaceutical product that is conducted by or on behalf of
Corgentech its Affiliates or sublicensees and that is required for Marketing
Authorisation, and in which a product is tested in a limited number of either
sick or healthy patients for the purpose of establishing dose ranging and/or
first indication of efficacy, and/or to examine further aspects of safety, of
such product.

 

1.1.58                  “Phase III Clinical Trials” – shall mean large scale,
pivotal multicentre, human clinical trials of a pharmaceutical product conducted
by or on behalf of Corgentech its Affiliates or sublicensees in a sufficient
number of patients to establish safety or efficacy of such product in the
particular claim and indication tested and attended to support Marketing
Authorisation.

 

1.1.59                  “Product(s)” – shall mean a pharmaceutical product in
which a Compound is an ingredient.

 

1.1.60                  “Prophylaxis” – shall mean the means of preventing a
disease, condition, disorder or infection by administering a product with
preventative efficacy to persons who have not been established as

 

18

--------------------------------------------------------------------------------


 

having the disease, condition, disorder or infection prior to such
administration of a product.  “Prophylactic” shall be construed accordingly.

 

1.1.61                  “Quarter” – shall mean each period of three months
ending on 31 March, 30 June, 30 September or 31 December and “Quarterly” shall
be construed accordingly.

 

1.1.62                  “Recipient Party” – shall mean the Party which receives
Confidential Information from the other Party pursuant to this Agreement.

 

1.1.63                  “Regulatory Authority” – shall mean any national,
supranational (e.g., the European Commission, the Council of the European Union,
the European Agency for the Evaluation of Medicinal Products), regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, including without limitation the FDA, in a given
jurisdiction that is involved in the granting of Marketing Authorisation for the
Product.

 

1.1.64                  “[ * ]” shall have the meaning provided in Clause 2.9.5.

 

1.1.65                  “[ * ]” shall have the meaning provided in Clause 2.9.5.

 

1.1.66                  “[ * ]Transcription Factor Decoy” shall have the meaning
provided in Clause 2.9.5.

 

1.1.67                  “Research Program” – shall mean the program of research
to be conducted by Corgentech its Affiliates or sublicensees, an outline plan
for which is set out in Schedule 2 and the objective of which is to identify and
optimise Compounds so that they are suitable for entry into a Development
Program.  The outline can be modified by Corgentech from time to time under the
provisions of Clause 2. For

 

19

--------------------------------------------------------------------------------


 

the avoidance of doubt it is declared and agreed that the Research Program does
not include any Development Program activities, and that the Research Program
shall in any event exclude the conduct of any [ * ]of Product.  The Research
Program may be conducted in parallel with the Development Program.

 

1.1.68                  “Research Program IP” – shall mean Research Program
Patent Rights, Research Program Know How and Research Program Materials.

 

1.1.69                  “Research Program Know How” – shall mean Know How
conceived and/or generated by or on behalf of Corgentech, its Affiliates or
sublicensees or by Cyclacel under the Research Program (solely or jointly)
including, but without limitation, any [ * ]so conceived and/or generated.

 

1.1.70                  “Research Program Materials” – shall mean Compounds and
any other Materials conceived and/or generated by or on behalf of Corgentech,
its Affiliates or sublicensees or by Cyclacel under the Research Program (solely
or jointly) including, but without limitation, any Materials that are included [
* ]that are so conceived and/or generated.

 

1.1.71                  “Research Program Patent Rights” – shall mean those
Corgentech Patent Rights claiming inventions conceived and/or reduced to
practice by or on behalf of Corgentech, its Affiliates or sublicensees or by
Cyclacel, under the Research Program (solely or jointly) (including but not
limited to Patent Rights Covering [ * ], [ * ], [ * ]and any such [ * ]).

 

1.1.72                  “Steering Committee” or “SC” - the committee established
pursuant to Clause 2.1.

 

20

--------------------------------------------------------------------------------


 

1.1.73                  “Therapy” – shall mean the means of treating a disease
or infection by administering a product to persons who have been established as
having the disease or infection prior to such administration of a product,
whether or not presently expressing symptoms at the time of administration. 
“Therapeutic” shall be construed accordingly.

 

1.1.74                  “Third Party” – shall mean any entity or person other
than a Party or an Affiliate of a Party.

 

1.1.75                  “Transcription Factor Decoys” - [ * ]molecules [ * ]and
thereby [ * ](thereby [ * ]and that can be shown to have such a mechanism of
action [ * ].  For the avoidance of doubt, Transcription Factor Decoys do not
include molecules acting via [ * ], [ * ]or [ * ].  For clarity, [ * ]of [ *
]molecules shall also be Transcription Factor Decoys as long as such molecules
meet the foregoing criteria.

 

1.1.76                  “USA” – shall mean the United States of America, its
territories and possessions.

 

1.1.77                  “USD” – shall mean United States dollars.

 

1.1.78                  “Valid Claim” – shall mean either:

 

(a)                                  a claim of an issued and unexpired patent
included within Patent Rights, which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, which is unappealable or un-appealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; or

 

(b)                                 a claim of a pending patent application
included within Patent Rights which claim was filed and has been prosecuted in

 

21

--------------------------------------------------------------------------------


 

good faith for not more than [ * ](but with such [ * ]period to  [ * ]and has
not been abandoned or finally disallowed without the possibility of appeal or
refiling of the application.

 

1.1.79                  “Variant Peptide” – shall mean a [ * ]peptide sequence
known as Penetratin® and the variants of Penetratin® peptide [ * ]developed    [
* ]which are Covered by the Cyclacel Patent Rights.

 

1.1.80                  “Year” – shall mean any period of twelve (12) months
commencing on 1 January and ending on 31 December.

 

2.                                       MANAGEMENT OF THE RESEARCH PROGRAM

 

2.1                                 STEERING COMMITTEE. With effect from the
Commencement Date the Parties shall establish and run the Steering Committee
(“SC”) as follows:-

 

2.1.1                        The SC shall comprise [ * ]persons (“Members”) and
Corgentech and Cyclacel respectively shall be entitled to appoint [ * ]of such
Members, to remove any Member so appointed by it and to appoint any person to
fill a vacancy arising from the removal or retirement of such Member appointed
by it.  The initial Members shall be as follows:

 

Corgentech Members

 

Cyclacel Members

 

 

 

[ * ]

 

 

 

Corgentech and Cyclacel respectively shall each notify the other of any change
in the identities of their Members from time to time.  Both sides shall use
reasonable endeavours to keep an appropriate level of continuity in
representation.  Members may be represented at any meeting by another person
designated by the absent Member.

 

22

--------------------------------------------------------------------------------


 

Each meeting shall be chaired by a Corgentech Member (the “SC Chairperson”).

 

2.1.2                        The quorum for meetings of the SC shall be [ *
]Members provided that there is at least [ * ]Member from each of Corgentech and
Cyclacel present.  Discussions of the SC with respect to the Research Program
shall be recorded in minutes drafted by or upon behalf of the SC Chairperson,
who shall send a copy of the minutes of each SC meeting to both Parties.

 

2.1.3                        During the first [ * ]following the Commencement
Date, the SC shall convene on a quarterly basis, or more frequently, if deemed
necessary.  Thereafter, the SC shall meet on a yearly basis, or more frequently,
if deemed necessary by the Members. The first meeting of the SC shall be held
within [ * ]of the Commencement Date.

 

2.1.4                        Unless the Parties agree otherwise, SC meetings
shall be held by teleconference or videoconference. If not held by
teleconference or videoconference the venue for meetings shall alternate between
the premises of the Parties.  Each Party shall be responsible for its own
expenses including travel and accommodation costs incurred in connection with SC
meetings.

 

2.1.5                        The SC shall not have the right or power to make
decisions with respect to, or control or manage, the Research Program, the
Development Program or Commercialisation, which decisions, control and
management activities shall be the sole responsibility of Corgentech.  The SC
shall be a liaison and not a decision making body and shall provide a forum
through which the Parties can liaise and Cyclacel can raise questions concerning
the Research Program, and request updates on progress toward achieving
milestones under the outline of the Development Program and Launch of any
Product.

 

23

--------------------------------------------------------------------------------


 

Further, the SC will be the forum through which (i) [ * ], including without
limitation by supplying Cyclacel with [ * ]; (ii) Corgentech will report
progress to Cyclacel in relation to [ * ], (iii) the Parties will [ * ]under the
Research Program in relation to the research of the Licensed Variant Peptides
and the generation of Compounds, (iv) the Parties will [ * ]the outline of the
Research Program and Development Program, and (v) the Parties will cooperate to
enable efficient technology transfer [ * ].

 

2.1.6                        With advance notice to the other Party, and subject
to such other Party’s prior written consent (which may be withheld in such other
Party’s sole discretion), a Party may invite persons with relevant expertise
whose input might advance the Research Program to attend and address meetings of
the SC, provided that such persons are bound by obligations of confidentiality. 
For the avoidance of doubt it is agreed that any such mutually acceptable
persons shall not be Members and shall not have a right to participate in any
discussions of the SC other than those to which the other Party has given its
consent for such participation.

 

2.1.7                        The SC Chairperson shall keep accurate minutes of
SC discussions.  Draft minutes shall be delivered to Cyclacel by the SC
Chairperson within [ * ]after any meeting.  Draft minutes shall be issued in
final form only with the approval and agreement of both Parties. The minutes
shall not constitute an amendment to the Agreement.

 

2.1.8                        Corgentech shall promptly notify SC of any [ * ]

 

2.1.9                        The SC shall perform such other functions and
responsibilities as are given to it under the express provisions of this
Agreement, including without limitation, its responsibilities with respect to
the supply of Variant Peptides as outlined in Schedule 4, but shall have no

 

24

--------------------------------------------------------------------------------


 

authority to amend or waive compliance with any terms of this Agreement.

 

2.2                                 DISCLOSURE BY CYCLACEL.  Cyclacel shall
disclose and make available to Corgentech the Cyclacel Know How.  Additionally,
from time to time (but at least [ * ]), Cyclacel shall disclose and make
available to Corgentech improvements included in Cyclacel Patent Rights (if any)
together with associated Cyclacel Know How.

 

2.3                                 RESEARCH PROGRAM AND DEVELOPMENT PROGRAM. 
The outline of the Research Program shall contain information of the nature set
out in Schedule 2 and within [ * ]of the Commencement Date, Corgentech shall
supply to Cyclacel a revised outline Research Programme covering at least the
first [ * ]of the Research Program and including [ * ]for the conduct of the
Research Program. Thereafter, within [ * ], during the period that the Research
Program is being carried out by Corgentech, Corgentech shall supply to Cyclacel
a copy or an updated copy of the outline for the [ * ]the Research Program.  If
at any time Corgentech wishes to vary the outline, it may do so, in its
discretion.  Promptly following any decision of Corgentech, its Affiliates or
sublicensees to commence a Development Program in relation to any Product, and
promptly following [ * ]thereafter, Corgentech shall supply to Cyclacel an
outline of the [ * ]Corgentech expects to [ * ]under the Development Program,
the [ * ]Corgentech [ * ] under the Development Program, and Corgentech’s [ *
]Corgentech [ * ].  If at any time Corgentech wishes to vary the outline, it may
do so in its discretion.  No later than [ * ]prior to each SC meeting,
Corgentech will provide Cyclacel with written copies of all materials they
intend to present at the SC meeting, which shall include a [ * ]of the Research
Program and/or Development Program with respect to [ * ]thereunder since the
previous meeting.

 

2.4                                 DISCLOSURE BY CORGENTECH.  Following the
Commencement Date and from time to time during the term of the Agreement (but at
[ * ]),

 

25

--------------------------------------------------------------------------------


 

Corgentech shall disclose and make available to Cyclacel all Corgentech IP
licensed to Cyclacel under Clause 6.3, if any, and all Research Program IP
licensed to Cyclacel under Clause 6.4, if any.  Additionally, Corgentech shall
report to the SC [ * ]the Research Program by Corgentech, its Affiliates and
sublicensees, collectively, each Year for the purpose of determining whether the
[ * ].  Upon such [ * ], Corgentech shall provide to Cyclacel [ * ]forming part
of [ * ]that Corgentech, its Affiliates or sublicensees are then developing
under a Development Program or Commercializing that shall constitute those [ *
]for which the licenses granted to Corgentech pursuant to Clause 6.2 [ * ], as
provided in Clause 6.2.  Corgentech shall [ * ]from time to time.

 

2.5                                 COMMERCIALLY REASONABLE EFFORTS.  Corgentech
shall use its Commercially Reasonable Efforts to carry out the Research Program
until it [ * ], as determined by [ * ].

 

2.6                                 CORGENTECH OBLIGATIONS.  Corgentech shall
carry out or shall procure that the Research Program and Development Program are
carried out in the following manner:-

 

2.6.1                        in accordance with GLP, GCP and GMP (in each case
where necessary and applicable) and shall be responsible for obtaining all
necessary approvals therefor from any Regulatory Authority.  Any animals
involved shall be provided humane care and treatment in accordance with current
generally accepted veterinary practice; and

 

2.6.2                        keeping or causing to be kept written laboratory
notebooks and other records and reports of the progress in sufficient detail and
in good scientific manner for purposes including patent purposes, in accordance
with [ * ].  Such notebooks and other records must properly reflect all work
done on the Research Program and/or Development Program and the results achieved
thereunder; however, Corgentech shall have no obligation to disclose or make
available to

 

26

--------------------------------------------------------------------------------


 

Cyclacel any such records and reports unless otherwise expressly provided
herein.

 

2.7                                 SUBCONTRACTING AND SUBLICENSING UNDER THE
RESEARCH PROGRAM.

 

2.7.1                        Corgentech shall have the right to sub-contract the
whole of or part of the Research Program. The appointment of any sub-contractor
shall be on the following terms:

 

(a)                                  as between the Parties, Cyclacel shall have
no obligation to pay the sub-contractor for work carried out by the
sub-contractor;

 

(b)                                 that as between Corgentech and the
sub-contractor, all [ * ]shall be [ * ]; and

 

(c)                                  that the sub-contractor shall be obligated
in terms substantially the same as Clause 10 of this Agreement
(Confidentiality).

 

2.7.2                        Corgentech may grant sublicenses under the rights
granted to it pursuant to Clause 6.1 to Third Parties with which Corgentech will
collaborate for the purpose of such Third Parties performing activities under
the Research Program, provided that (a) Corgentech, its Affiliate or
subcontractor (subject to Clause 2.7.1) [ * ] and [ * ], (b) such Third Party
uses such Compounds under the Research Program [ * ], and (c) unless Cyclacel
otherwise agrees (which agreement shall not be unreasonably withheld),
Corgentech does not [ * ]such sublicensee [ * ].

 

2.8                                 SUPPLY OF VARIANT PEPTIDES.  During the
conduct of the Research Program, Cyclacel shall supply to Corgentech quantities
of the Variant

 

27

--------------------------------------------------------------------------------


 

Peptides as specified in the Research Program for the conduct of [ * ]studies
thereunder.  The principle terms governing such supply obligation are set out in
Schedule 4.

 

2.9                                 [ * ].  During the period of the Research
Program and the Development Program, neither Corgentech nor any of its
Affiliates shall [ * ], [ * ]or [ * ]any [ * ]in connection with [ * ], other
than the [ * ], except as follows:

 

2.9.1                        in relation to a Transcription Factor Decoy which
is the [ * ]the [ * ]development and/or Commercialization of any Therapeutic,
Prophylactic or Diagnostic product for use in humans or animals, or is the [ *
]which such [ * ]development and/or commercialization of any Therapeutic,
Prophylactic or Diagnostic product for use in humans or animals, without [ * ];
in either such case, Corgentech or its Affiliates, or in the case of [ * ]shall
[ * ] in connection with such Transcription Factor Decoy, at the discretion of
the applicable [ * ]or such [ * ], as applicable, although Corgentech will in
each such case   [ * ]for [ * ]of such Transcription Factor Decoy, and inform
Cyclacel in the subsequent SC meeting that such [ * ]does not [ * ]with such
Transcription Factor Decoys;

 

2.9.2                        in relation to a Transcription Factor Decoy [ *
]Corgentech or its Affiliates that is [ * ]or [ * ]as each is described in [ *
], Corgentech shall be [ * ]after [ * ]Corgentech (with [ * ]being [ * ]) that [
* ]are    [ * ]the delivery of such Transcription Factor Decoy;

 

2.9.3                        in relation to a Transcription Factor Decoy [ *
]that such [ * ] the delivery [ * ]of or [ * ]for such Transcription Factor
Decoy, in which case [ * ]shall be [ * ]for [ * ]for which it [ * ], provided
that Corgentech [ * ]to Cyclacel.

 

2.9.4                        The provisions of Clauses 2.9.1, 2.9.2 and 2.9.3
shall not be construed to limit the provisions of Clause 2.5.

 

28

--------------------------------------------------------------------------------


 

2.9.5                        Any Transcription Factor Decoy for which
Corgentech, its Affiliates, its collaborative partners or sublicensees determine
that [ * ] pursuant to Clauses 2.9.1 or 2.9.2 and for which any of them [ * ] in
this Clause 2.9 shall be [ * ]Any [ * ]or [ * ]a [ * ]for which [ * ] determine
that Licensed Variant Peptides [ * ]pursuant to Clause 2.9.3 and for which [ *
]in this Clause 2.9 shall be [ * ]or [ * ]for [ * ], as applicable.

 

3.                                       [ * ]OF VARIANT PEPTIDES [ * ]; [ * ]

 

3.1                                 AVAILABILITY.  Cyclacel grants to Corgentech
the licenses set forth in Clauses 6.1 and 6.2 in relation to Variant Peptides
for use under such Clauses with (i) all Transcription Factor Decoys [ *
]Transcription Factor Decoys, (ii) [ * ]any particular Transcription Factor
Decoy [ * ] Transcription Factor Decoy) that are [ * ]such Transcription Factor
Decoy, and (iii) [ * ]any Transcription Factor Decoy ( [ * ]Transcription Factor
Decoy) that are [ * ]such Transcription Factor Decoy.  Following any such [ * ]
Transcription Factor Decoy, [ * ]or [ * ]in accordance with Clause 2.9, Cyclacel
[ * ]the Variant Peptides with [ * ]Transcription Factor Decoys, or with a given
Transcription Factor Decoy that [ * ]Transcription Factor Decoy solely for    [
* ] or [ * ], provided that the foregoing shall not be deemed to confer to
Cyclacel [ * ].

 

3.2                                 [ * ]OF [ * ], [ * ]AND [ * ].  If at any
time subsequent to its designation under Clause 2.9, Corgentech wishes to use [
* ]Transcription Factor Decoy, or to research, Develop or Commercialize a
Transcription Factor Decoy that is [ * ]Transcription Factor Decoy [ * ]or [ *
]pursuant to the Research Program, Corgentech shall give written notice to
Cyclacel identifying the [ * ]Transcription Factor Decoy, [ * ]or [ * ]in
question.  Cyclacel shall within [ * ]of such notice give written notice to
Corgentech whether or not Cyclacel       [ * ]with respect to [ * ]Transcription
Factor Decoy, [ * ]or [ * ]in [ * ]with [ * ]pursuant to a [ * ], [ * ]or [ *
].  In the event that Cyclacel gives notice that [ * ]for the [ * ]Transcription
Factor Decoy, [ * ]or [ * ]under    [ * ], [ * ]or

 

29

--------------------------------------------------------------------------------


 

[ * ], it shall no longer be deemed to be a [ * ]Transcription Factor Decoy, [ *
]or [ * ], as applicable, and shall [ * ]for Corgentech to    [ * ]and otherwise
under this Agreement with respect thereto, and the provisions of Clause 3.1
shall not thereafter apply with respect thereto.

 

4.                                       DEVELOPMENT AND COMMERCIALISATION

 

4.1                                 DEVELOPMENT OBLIGATIONS.  Corgentech shall
use Commercially Reasonable Efforts to undertake the development and
Commercialisation of [ * ].  It shall be a material breach of this Agreement by
Corgentech if it, its Affiliates or sublicensees have not [ * ]with a Product in
a [ * ]Clinical Trial prior to the expiry of [ * ]following the Commencement
Date, subject always to Cyclacel having met its obligations under Clause 2.8 (it
being understood that such [ * ]time period shall be extended by an amount of
time equal to Cyclacel’s cumulative delays in providing materials to Corgentech
pursuant to Clause 2.8).

 

4.2                                 PRODUCT SUPPLY DURING DEVELOPMENT.  During
the conduct of the Development Program, Corgentech shall be responsible at
Corgentech’s cost and expense for supplying all quantities of Product required
for the purposes of conducting any human or other studies within the Development
Program.

 

4.3                                 REGULATORY.  As between the Parties,
Corgentech shall be responsible for the preparation, submission and prosecution
of all INDs, NDAs and other Regulatory Authority filings and applications
required to obtain all necessary Marketing Authorisations and pricing approvals
to Commercialise Product in each country in which Corgentech, its Affiliates,
agents or sublicensees will sell Product.  Corgentech, its Affiliates, agents or
sublicensees shall be the owner and party of record for all such filings,
applications and approvals.  Corgentech shall be responsible for its costs
associated with preparation, submission and prosecution of all filings and
applications required for the

 

30

--------------------------------------------------------------------------------


 

foregoing.  Corgentech shall promptly inform Cyclacel in writing of the
occurrence of each IND or NDA filing made or Marketing Authorisation obtained by
Corgentech its Affiliates or sublicensees in each Major Market in relation to
Product.

 

4.4                                 NOTIFICATION OF LAUNCH.  Corgentech shall
promptly inform Cyclacel in writing of the occurrence of the Launch of each
Product in each Major Market.

 

4.5                                 COMMERCIALISATION OBLIGATIONS.  All
decisions relating to the Commercialisation of the Product shall be in the sole
discretion of Corgentech.  Corgentech shall either itself or through its
Affiliate, agents or sublicensees and using Commercially Reasonable Efforts
Commercialise Product(s) in [ * ], provided that Corgentech, its Affiliates,
agents or sublicensees are not required to market, distribute and sell the
Products [ * ]in order to fulfill this obligation and that with the exception of
the [ * ], Corgentech, its Affiliates, agents or sublicensees may reasonably
decide not to market and sell the Products in [ * ]without being in breach of
this diligence obligation.

 

4.6                                 REPORTS BY CORGENTECH.  [ * ]following the
commencement of [ * ]Clinical Trials in relation to a Compound, Corgentech shall
provide Cyclacel with a written summary report which shall describe [ * ]to
Launch the corresponding Product.  Such report shall be updated and supplied to
Cyclacel [ * ]thereafter during the term of this Agreement.  In addition to such
reports, Corgentech shall also provide to Cyclacel on [ * ]basis for [ *
]following Launch of a particular Product a summary of projected sales by
Corgentech, its Affiliates or sublicensees of each Product during [ * ]for such
Product in [ * ] Notwithstanding the foregoing, if Cyclacel, its Affiliate,
licensees or sublicensees, during the period in which Corgentech must provide to
Cyclacel reports under this Clause 4.6, is then developing or Commercialising a
product either for use [ * ]a Product, or that [ * ], then

 

31

--------------------------------------------------------------------------------


 

Cyclacel shall so notify Corgentech in writing, and Corgentech shall have no
obligation under this Clause 4 or under Clause 2 to disclose information
regarding Corgentech’s plans for the development or Commercialisation of that
Product for so long as any such activities are conducted by Cyclacel, its
Affiliates, licensees or sublicensees (provided that Corgentech shall continue
to be obligated to report [ * ]and Launch of such Product and shall continue to
provide full reporting under this Clause 4.6 for all other Products).  Such
reports shall be received by Cyclacel subject to the obligations of Clause 10.

 

4.7                                 ADVERSE EVENTS REPORTING.  With respect to
products incorporating or based on products including any Variant Peptide being
developed by Cyclacel or its Affiliates or Cyclacel’s sublicensees, Cyclacel
shall provide to Corgentech reports of any serious adverse events judged
specifically related to the inclusion of Penetratin or any other Variant Peptide
in such product and which are required to be reported to any regulatory
authority, promptly after any such events occur. Corgentech shall provide to
Cyclacel reports of any serious adverse events judged specifically related to
the inclusion of any Variant Peptide in a Product and which are required to be
reported to any Regulatory Authority, promptly after any such events occur.

 

4.8                                 TRANSFER OF MANUFACTURING TECHNOLOGY.  After
the commencement of Development of a Compound, Cyclacel shall provide to
Corgentech reasonable assistance to enable Corgentech, its Affiliates and
sublicensees to perform analytical testing and otherwise to make Licensed
Variant Peptides for use in connection with Compounds and Products as permitted
under this Agreement, provided that such assistance shall not include training
with respect to [ * ]

 

5.                                       INTELLECTUAL PROPERTY - INITIAL FILINGS
AND OWNERSHIP

 

5.1                                 CYCLACEL IP.  Any and all Cyclacel IP and
Cyclacel Future IP shall, as between Corgentech and Cyclacel, be owned by
Cyclacel.

 

32

--------------------------------------------------------------------------------


 

5.2                                 CORGENTECH IP.  Any and all Corgentech IP
shall, as between Cyclacel and Corgentech, be owned by Corgentech.

 

5.3                                 RESEARCH PROGRAM PATENT RIGHTS.  As between
the Parties, Corgentech shall own any and all Research Program IP.  Corgentech
shall disclose to Cyclacel all filings for Research Program Patent Rights that [
* ]and any filing for Research Program Patent Rights that [ * ]therefor. 
Corgentech shall supply Cyclacel with a copy of the same within [ * ]after
Corgentech, its Affiliates or licensees file such patent application claiming
such invention.  Such disclosures shall be treated as Confidential Information
of Corgentech.

 

5.4                                 RESEARCH PROGRAM KNOW HOW AND RESEARCH
PROGRAM MATERIALS.  As between the Parties, Corgentech shall own any and all
Research Program Know How and Research Program Materials.

 

6.                                       INTELLECTUAL PROPERTY - LICENSES

 

6.1                                 RESEARCH LICENSE GRANT TO CORGENTECH. 
Subject to the terms of this Agreement, Cyclacel hereby grants to Corgentech (i)
a worldwide, exclusive license under Cyclacel IP to research, make (subject to
Clause 2.8), have made and use the Variant Peptides and related Cyclacel Know
How in the Field in connection with the performance of research relating to
Compounds, Licensed Variant Peptides, and the conjugation of Transcription
Factor Decoys that are [ * ]Transcription Factor Decoys to Licensed Variant
Peptides under the Research Program, provided that such license under the [ *
]Patent Rights shall be limited to the [ * ]Field and (A) shall be exclusive as
to Cyclacel, and (B) [ * ]in the [ * ]Field described in Clause 1.1.9(a) and [ *
]with [ * ]Field described in Clauses 1.1.9(b) and (c); provided, however, that
after the Exclusivity Period expires, the foregoing license shall become limited
and remain [ * ]solely as to Transcription Factor Decoys with respect to which
Corgentech is continuing to develop or

 

33

--------------------------------------------------------------------------------


 

Commercialize Compounds based thereon, as determined under Clause 2.4. 
Corgentech shall have the right to grant sublicenses hereunder in a manner
consistent with Clause 2.7.

 

6.2                                 COMMERCIAL LICENSE GRANT TO CORGENTECH. 
Subject to the terms of this Agreement, Cyclacel hereby grants to Corgentech a
worldwide, sub-licensable license and right under the Cyclacel IP to develop,
use, make, have made, sell, offer for sale, import and otherwise Commercialise
and have Commercialised Compounds and resulting Products in the Field, provided
that such license under the [ * ]Patent Rights shall be limited to the [ *
]Field and (A) [ * ]as to Cyclacel, but (B) [ * ]as to [ * ]in the [ * ]Field
described in Clause 1.1.9(a) and [ * ]with [ * ]in the [ * ]Field described in
Clauses 1.1.9(b) and (c); provided, however, that after the Exclusivity Period
expires, the foregoing license shall become limited and remain [ * ]solely as to
[ * ]with respect to which Corgentech is [ * ], as determined under Clause
2.4.   The foregoing license shall be sub-licensable to Third Parties.

 

6.3                                 LICENSE GRANT TO CYCLACEL UNDER CORGENTECH
IP.  Subject to the terms of this Agreement, Corgentech hereby grants to
Cyclacel a fully paid-up, royalty-free, non-exclusive, worldwide, sublicensable
license under the Corgentech IP Covering and relating specifically to [ *
](i) to research, develop, have developed, use, have used, make, have made,
Commercialise and have Commercialised products containing Variant Peptides
conjugated to molecules [ * ], and (ii) to make and use Variant Peptides to
perform research to identify improved Conjugation Technology for conjugating
Variant Peptides to molecules [ * ].  For clarity, Cyclacel’s license does not
include the right to practice such Corgentech IP with [ * ], but does include
the right to practice such Corgentech IP with molecules that are not or do not
contain [ * ], including those such molecules that [ * ]or [ * ]or [ * ].

 

6.4                                 LICENSE GRANT TO CYCLACEL UNDER RESEARCH
PROGRAM PATENT RIGHTS.  Corgentech hereby grants to Cyclacel a fully paid-up,

 

34

--------------------------------------------------------------------------------


 

royalty-free, irrevocable, non-exclusive, worldwide, sublicensable license under
the Research Program IP which claims or covers, or relates to [ * ](but
excluding in any event all [ * ]relating to the [ * ]or [ * ]therefor), that is
necessary or useful for the research, development and commercialization of
products containing Variant Peptides conjugated to molecules [ * ], (i) to
research, develop, make, have made, use, sell, offer for sale, import or
otherwise Commercialise and have Commercialised products containing Variant
Peptides conjugated to [ * ], and (ii) to make and use Variant Peptides to
perform research to identify improved Variant Peptides and methods of
conjugating Variant Peptides to [ * ].  For clarity, Cyclacel’s license does not
include the right to practice such Research Program IP licensed to Cyclacel
pursuant to this Clause 6.4 with [ * ]but does include the right to practice
such Research Program IP with [ * ], including those such [ * ]or [ * ]or [ * ].

 

6.5                                 SUBLICENSING.  Where so permitted under this
Agreement, either Party shall be entitled to sublicense the rights granted to it
hereunder, provided that such Party (“Sublicensor”) shall remain responsible for
all of its obligations hereunder.  If the acts or omissions of any such
sublicensee cause Sublicensor to be in breach of this Agreement, Sublicensor
shall be responsible therefor regardless of any remedy which Sublicensor may
have against the sublicensee for breach of the sublicense.  In particular but
without limitation, Sublicensor shall ensure that any sublicensee performs its
financial obligations under that sublicense that may impact the rights of the
other Party under this Agreement, and Sublicensor shall indemnify the other
Party against any and all loss, damage, cost or expense which such other Party
may incur as a result of failure by a sublicensee of Sublicensor to perform such
obligations.

 

6.6                                 RIGHT OF FIRST NEGOTIATION.  During the term
of this Agreement Cyclacel shall first offer to Corgentech the terms of a
license to any Cyclacel

 

35

--------------------------------------------------------------------------------


 

Future IP which Cyclacel or any of its Affiliates decides to license to a Third
Party. Cyclacel shall make its offer in writing specifying the Cyclacel Future
IP in question and suggested terms for the license. If Corgentech notifies
Cyclacel of Corgentech’s interest in obtaining such a license within [ * ]after
receiving such notice from Cyclacel, then Corgentech shall have a right of [ *
]for such license with Cyclacel for a period of [ * ]from the date that Cyclacel
received Corgentech’s notice of interest. During such period, Cyclacel shall
negotiate with Corgentech in good faith. At the end of such    [ * ]period, if
such a license has not been executed between the Parties, Cyclacel shall be free
to license such Cyclacel Future IP to any Third Party, provided that Cyclacel
shall not thereafter grant to any Third Party any such license or terms [ * ]to
such Third Party than [ * ]unless [ * ], and Corgentech fails, within [ * ]after
receiving such offer, to [ * ].

 

6.7                                 TERMINATION OF [ * ]  Corgentech may, in its
sole discretion, elect to terminate its [ * ].  If Corgentech makes such
election, then the Cyclacel IP shall [ * ]Cyclacel [ * ]and the provisions of
this Agreement [ * ]licensed to Cyclacel thereunder shall [ * ].

 

7.                                       PAYMENTS

 

7.1                                 EXECUTION FEE

 

Within [ * ]of the Commencement Date Corgentech shall pay Cyclacel an execution
fee of [ * ]pounds sterling (GBP [ * ]).

 

7.2                                 ANNUAL FEES

 

7.2.1                        Until Corgentech has paid the milestone due under
Clause 7.3.1(d) Corgentech will pay to Cyclacel an annual fee (commencing upon
the first anniversary of the Commencement Date) equal to [ * ](GBP      [ * ]),
subject to Clause 7.2.2.  The annual fee will be due and payable within [ *
]days after Corgentech receives an invoice therefor, such

 

36

--------------------------------------------------------------------------------


 

invoice to be issued and dated after but not before each anniversary of the
Commencement Date.  Any such invoices provided by Cyclacel shall be sent to the
attention of Accounts Payable at the address specified for Corgentech in
Schedule 5.

 

7.2.2                        Upon the occurrence of each of the following
events:

 

(a)                                  [ * ]; and

 

(b)                                 [ * ];

 

the annual fee set out in Clause 7.2.1 above will [ * ]), with such [ * ]annual
fee [ * ]following the grant of the relevant patent.  As an illustration,
following the occurrence of one or both of the events above, the [ * ]either [ *
](if such a [ * ]) or [ * ](if such a [ * ]).

 

7.2.3                        The amounts due to Cyclacel under this Clause 7.2
shall be [ * ]as provided in [ * ]as of the [ * ]

 

7.2.4                        Any payment made by Corgentech to Cyclacel under
the Material Transfer Agreement between the Parties effective as of August 17,
2004 shall be [ * ]the [ * ]

 

7.3                                 MILESTONES

 

7.3.1                        The following milestone payments shall be made by
Corgentech to Cyclacel in relation to each Compound (subject to Clause 7.3.3)
that is the subject of a Development Program (except that the milestone payment
described in (h) shall be payable only one time, regardless of the number of
times such event occurs).

 

(a)                                  [ * ]:  – [ * ]pounds sterling (GBP [ * ]);

 

(b)                                 [ * ]: - [ * ]pounds sterling (GBP [ * ]);

 

37

--------------------------------------------------------------------------------


 

(c)                                  [ * ]: - [ * ]pounds sterling (GBP [ * ]);

 

(d)                                 [ * ]: - [ * ]pounds sterling (GBP [ * ]);

 

(e)                                  [ * ]:- [ * ]pounds sterling (GBP [ * ]);

 

(f)                                    [ * ]:- [ * ]pounds sterling (GBP [ * ]);

 

(g)                                 [ * ]:- [ * ]pounds sterling (GBP [ * ]);
and

 

(h)                                 [ * ]: A one-time payment of [ * ]pounds
sterling (GBP [ * ]).

 

7.3.2                        Corgentech shall report the occurrence of each
event triggering a payment under Clause 7.3.1 to Cyclacel within [ * ]of its
occurrence, and at the same time shall make the milestone payment to Cyclacel
for which Clause 7.3.1 provides.

 

7.3.3                        The milestones set forth in this Clause 7.3 shall
apply to each Compound for which such milestone is achieved (except as otherwise
set forth above); however, if Corgentech, its Affiliates and sublicensees
develop a Back-Up Compound or Product therefor, then amounts previously paid for
development of the original Compound or Product, shall be creditable against any
milestones achieved for the selected Back-Up Compound or Product based thereon.

 

7.4                                 NON-CREDITABLE PAYMENTS.  The sums set out
in Clauses 7.1 to 7.3 are all payable in consideration of the licenses granted
by Cyclacel herein, and are non-refundable in any circumstances whatsoever and
are not creditable against the royalties due under Clause 7.5 except as provided
in Clause 7.2.3.

 

38

--------------------------------------------------------------------------------


 

7.5                                 ROYALTIES

 

7.5.1                        Subject to the provisions of Clauses 7.6, 7.7 and
7.8, Corgentech will pay to Cyclacel, royalties on a Product by Product basis
for all Products, as set forth below:

 

royalty = A + B + C

 

where,

 

A EQUALS [ * ]OF THAT PORTION OF CORGENTECH’S OR ITS AFFILIATES’, AGENTS’ OR
SUBLICENSEES’ WORLDWIDE NET SALES OF EACH PRODUCT, WHICH, DURING THE CALENDAR
YEAR IN QUESTION, IS LESS THAN [ * ]US DOLLARS (USD [ * ]);

 

B EQUALS THREE AND [ * ]OF THAT PORTION OF CORGENTECH’S OR ITS AFFILIATES’,
AGENTS’ OR SUBLICENSEES’ WORLDWIDE NET SALES OF EACH PRODUCT, WHICH, DURING THE
CALENDAR YEAR IN QUESTION, IS GREATER THAN OR EQUAL TO [ * ]UNITED STATES
DOLLARS (USD [ * ]) AND LESS THAN OR EQUAL TO [ * ]UNITED STATES DOLLARS (USD [
* ]);

 

C EQUALS [ * ]OF THAT PORTION OF CORGENTECH’S OR ITS AFFILIATES’, AGENTS’ OR
SUBLICENSEES’ WORLDWIDE NET SALES OF EACH PRODUCT, WHICH, DURING THE CALENDAR
YEAR IN QUESTION, IS GREATER THAN [ * ]UNITED STATES DOLLARS (USD [ * ].

 

7.6                                 ROYALTY TERM.  Royalties under Clause 7.5
shall be payable on a country by country basis for the longer of:

 

(a)                                  for so long as there are Valid Claims of
Cyclacel Patent Rights Covering the Compound included in such Product in such
country of sale or there are [ * ]Research Program Patent Rights Covering the
Compound included in a Product in such country of sale [ * ](as the case may
be); or

 

39

--------------------------------------------------------------------------------


 

(b)                                 for a period of [ * ]from the Launch of such
Product in that country (provided always that in the case of a country [ *
]period shall run from [ * ].

 

7.7                                 ROYALTY ON DERIVATIVES.  If Corgentech, its
Affiliates or sublicensees create or otherwise generate derivatives of a
Licensed Variant Peptide using a Licensed Variant Peptide or Cyclacel IP,
including [ * ](each, a “Derivative”), and use such Derivative in the
development of a Compound and resulting Product, and if such Derivative is not
Covered by Cyclacel Patent Rights, then Corgentech shall pay a royalty to
Cyclacel upon Net Sales of any such Products at a rate equal to [ * ].

 

7.8                                 ROYALTY OFFSETS.  Corgentech shall, subject
to the provisions of Clause 8.6.2, have the right to deduct a maximum of [ *
]provided always that such offsets do not reduce the royalties set forth in
Clause 7.5, as applicable, to less than [ * ]of Net Sales of such Products (the
“Royalty Minimum”), provided that if the relevant Product is [ * ]and [ *
]pursuant to [ * ]the Royalty Minimum shall be [ * ]of Net Sales of such
Products.  For the purposes of this Clause 7.8, a Third Party Patent Right is a
Patent Right owned or controlled by a Third Party that contains [ * ].  For the
avoidance of doubt this Clause 7.8 does not apply in the circumstances of Clause
7.7.

 

7.9                                 ROYALTY PAYMENT.  Corgentech shall pay
royalties to Cyclacel in USD from a source within the United States.  Corgentech
shall make the royalty payments due to Cyclacel under Clause 7.5 or 7.7 at
Quarterly intervals. Within [ * ]of the end of each Quarter after Launch of a
Product in any country, Corgentech shall pay all monies due to Cyclacel under
Clause 7.5 or 7.7.  Each royalty payment shall be accompanied by a report
summarising the Net Sales of the Product on a country by country basis during
the relevant three-month period, the currency conversion rate, if applicable,
the taxes withheld, if any, which royalty calculation is being applied and the
total royalty payments due.

 

40

--------------------------------------------------------------------------------


 

7.10                           CURRENCY CONVERSION.  Whenever for the purpose of
calculating royalties conversion from any foreign currency into USD shall be
required, such conversion shall be made as follows: the rate of currency
conversion shall be calculated using a simple average of the mid-month and
month-end rates as provided by Brown Brothers Harriman, 59 Wall Street, NY, NY
10005, for each relevant period, or if such rate is not available, the spot rate
as published by The Wall Street Journal, Eastern Edition for such accounting
period.

 

7.11                           TAXES.  Corgentech shall pay royalties to
Cyclacel in USD free and clear of and without deduction or deferment in respect
of any disputes or claims whatsoever. Any tax which Corgentech is required to
pay or withhold with respect of license fees and royalty payments to be made to
Cyclacel hereunder shall be deducted from the amount otherwise due provided
that, in regard to any such deduction, Corgentech shall give Cyclacel such
assistance, which shall include the provision of such documentation as may be
required by the US Internal Revenue Service and other revenue services, as may
reasonably be necessary to enable Cyclacel to claim exemption therefrom or
obtain a repayment thereof or a reduction thereof and shall upon request provide
such additional documentation from time to time as is needed to confirm the
payment of tax.

 

7.12                           RECORDS AND AUDITS.  Corgentech and its
Affiliates and agents shall keep, and shall require Corgentech’s sublicensees to
keep, full, true and accurate records and books of account containing all
particulars that may be necessary for the purpose of calculating all royalties
payable to Cyclacel, for a minimum period of [ * ]following the year in which
such sales occurred.  Upon advance written notice by Cyclacel, Cyclacel shall
have the right to instruct an independent accounting firm reasonably acceptable
to Corgentech to perform an audit, conducted in accordance with United States
Generally Accepted Auditing Standards (GAAS), as is reasonably necessary to
enable

 

41

--------------------------------------------------------------------------------


 

such accounting firm to report to Cyclacel the Net Sales of Product for the
period or periods requested by Cyclacel, on the following basis:-

 

7.12.1                  such firm of accountants shall be given access to and
shall be permitted to examine and copy such books and records upon [ * ]notice
having been given by Cyclacel, and at reasonable times on Business Days, for the
purpose of certifying to Cyclacel that the Net Sales calculated by Corgentech,
its Affiliates and/or agents, or sublicensees during any Year were calculated
correctly in accordance with this Agreement.  If such certification cannot be
given, such auditor shall specify the reasons therefor to enable the Parties to
recalculate the relevant sums;

 

7.12.2                  prior to any such examination taking place, such firm of
accountants shall undertake to Corgentech that they shall keep all information
and data contained in such books and records, and copies thereof, strictly
confidential and shall not disclose such information or copies of such books and
records to any third person including Cyclacel, but shall only use the same for
the purpose of the calculations which they need to perform in order to issue the
certificate to Cyclacel which this Clause 7.12 envisages;

 

7.12.3                  any such access examination and certification shall not
occur more frequently than once per year, and will not go back over records more
than [ * ]

 

7.12.4                  Corgentech shall make reasonably available its personnel
to answer queries on all such books and records required for the purpose of that
certification; and

 

7.12.5                  if the certification shows that Corgentech has not
calculated the Net Sales correctly the Parties shall retain an independent Third
Party

 

42

--------------------------------------------------------------------------------


 

accountant to recalculate these sums and any monies which such recalculation
shows as being due and owing by one Party to the other shall be paid by that
Party.  The cost of such accountant shall be the responsibility of Corgentech if
the recalculation shows that Corgentech underpaid amounts due to Cyclacel by
more than [ * ], and the responsibility of Cyclacel otherwise.

 

7.13                           WIRE TRANSFER.  All payments made to Cyclacel
under the Agreement shall be made by wire transfer to the account of Cyclacel
Limited at Barclays Bank Plc, Chesterton, Cambridge, UK, [ * ], Account No. [ *
], Swift Code  [ * ]or any other bank account that may be notified by Cyclacel
to Corgentech from time to time.

 

7.14                           INTEREST.  If either Party fails to make any
payment to the other Party hereunder on the due date for payment, and the
payment is not subject to any good faith dispute that has been submitted for
dispute resolution under Clause 16, then without prejudice to any other right or
remedy available to that Party, that Party expecting payment shall be entitled
to charge the other Party interest (both before and after judgement) on the
amount unpaid at the per annum rate of LIBOR plus [ * ]until payment in full is
made, or, if less, the maximum rate allowed by law.  If a payment is in dispute
between the Parties, any such dispute shall be promptly submitted for resolution
according to Clause 16.

 

8.                                       INTELLECTUAL PROPERTY - PROSECUTION,
MAINTENANCE AND ENFORCEMENT

 

8.1                                 CYCLACEL PATENT RIGHTS.  Cyclacel shall at
its own cost and expense be solely responsible for the filing, prosecution and
maintenance of Cyclacel Patent Rights [ * ]in accordance with the strategy that
Cyclacel reasonably devises; provided that Cyclacel shall use all reasonable
endeavours to file, prosecute and maintain all patent applications and patents
included in

 

43

--------------------------------------------------------------------------------


 

Cyclacel Patent Rights [ * ]. Without limiting the foregoing, (a) Cyclacel shall
file, prosecute and maintain such patent applications and patents in those
countries on Schedule 6, Part A hereto, including without limitation the conduct
of any claims or proceedings relating to such filing and prosecution activities
(e.g., any interference, reissue or re-examination or opposition or revocation
proceedings); (b) Cyclacel shall file and prosecute such Cyclacel Patent Rights
in those countries listed on Schedule 6, Part B hereto,  until the time at which
the European Patent Office grants an allowance (“Allowance”) for such Cyclacel
Patent Rights, including without limitation the conduct of any (claims or
proceedings relating to such filing and prosecution activities (e.g.,  any
interference, reissue or re-examination or opposition or revocation proceedings)
as relevant; and (c) after the European Patent Office grants an Allowance for
the Cyclacel Patents Rights in those countries in Schedule 6, Part B, Cyclacel
shall continue to prosecute and maintain such Cyclacel Patent Rights in those
countries listed on Schedule 6, Part C hereto.  Cyclacel shall keep Corgentech
informed of all material developments in relation to such Cyclacel Patent Rights
and shall, upon Corgentech’s request, provide Corgentech with copies of relevant
documents related to the filing, prosecution and maintenance of such Cyclacel
Patent Rights.  Cyclacel will take account of Corgentech’s interest hereunder
when making any submission to a patent office and in the conduct of any such
proceedings in relation to such Cyclacel Patent Rights.  If Cyclacel declines to
continue to file, prosecute or maintain any such Cyclacel Patent Rights in the
countries specified in Schedule 6, Part A, B or C, as required in this Clause
8.1, Cyclacel shall so notify Corgentech in writing at least [ * ]prior to any
relevant filing or correspondence deadline relating to such activities.  In such
circumstances Corgentech shall have the right to elect with written notice at
least [ * ]prior to such deadline, to require Cyclacel to continue to prosecute
or maintain such Cyclacel Patent Rights in such country or countries, at [ *
]expense and such Patent Rights shall [ * ].

 

44

--------------------------------------------------------------------------------


 

The election right of Corgentech shall not apply in the case where Cyclacel
declines to continue to maintain any granted patent falling under the Cyclacel
Patent Rights in which the claimed matter is such that the patent is not
necessary or useful in connection with the exercise by Corgentech of its license
rights under the Agreement. Cyclacel shall use its best endeavours to ensure [
*  ] under the [ * ]Cyclacel shall [ * ]to the extent Corgentech so requests and
to the extent permitted therein and in a manner consistent with this Clause 8.1.

 

8.2                                 RESEARCH PROGRAM PATENT RIGHTS.  Corgentech
shall at its own cost and expense be solely responsible for the filing,
prosecution and maintenance of Research Program Patent Rights in accordance with
the strategy Corgentech reasonably devises, including the conduct of any claims
or proceedings relating to them (including but not limited to any interference,
reissue or re-examination or opposition or revocation proceedings).  Corgentech
shall keep Cyclacel informed of all material developments in relation to the
Research Program Patent Rights licensed to Cyclacel pursuant to Clause 6.4 and
shall, [ * ].  Corgentech will take account of Cyclacel’s interest hereunder
when making any submission to a patent office (including the scope of foreign
filings) and in the conduct of any proceedings in relation to the Research
Program Patent Rights licensed to Cyclacel pursuant to Clause 6.4.

 

8.3                                 BACKUP RIGHTS.  In the event that Corgentech
declines to file or, having filed, declines to file or prosecute pending
Research Program Patent Rights licensed to Cyclacel pursuant to Clause 6.4 in
any country listed on Schedule 6, Part A, or to maintain Research Program Patent
Rights licensed to Cyclacel pursuant to Clause 6.4 in any country listed on
Schedule 6, Part B, Corgentech shall provide Cyclacel with written notice
thereof prior to the expiration of any deadline relating to such activities, but
in any event at least [ * ]prior notice.  In such circumstances Cyclacel shall
have the right to elect,

 

45

--------------------------------------------------------------------------------


 

with written notice at least [ * ]Days prior to the deadline, to continue to
file or prosecute such Research Program Patent Rights in such country or
countries, at its sole expense.

 

8.4                                 COOPERATION.  The Parties shall cause their
patent attorneys to liaise so far as practicable relating to the filing
prosecution and maintenance of Patent Rights falling within [ * ]Patent Rights
or [ * ]Patent Rights licensed to Cyclacel pursuant to Clause 6.4.  Each Party
shall be responsible for the cost of its own patent attorney incurred pursuant
to this Agreement.

 

8.5                                 PATENT ENFORCEMENT.  Corgentech may, but
shall not be obliged to, at its own cost and expense, enforce the Cyclacel IP, [
* ]against infringers only where the infringer is using the same in conjunction
with Transcription Factor Decoys in accordance with the following:

 

8.5.1                        Prior to the commencement of proceedings Corgentech
shall notify Cyclacel of the alleged infringer’s activities and shall consult
with Cyclacel concerning the same.  Thereafter Corgentech shall have the right
to conduct the prosecution of such alleged infringer including the right to
settle them provided always that Cyclacel shall be entitled to be joined in any
such proceedings and to be separately represented in relation to the same at its
own cost and expense.  Where it is necessary for Corgentech to commence
proceedings as plaintiff it shall be entitled to require Cyclacel to join
Corgentech as co-plaintiff and Cyclacel shall provide reasonable assistance in
any such proceeding.  Corgentech shall [ * ]by Cyclacel [ * ]providing such
assistance, unless Cyclacel [ * ]in such proceeding as aforesaid.  Cyclacel
shall use its best endeavours to ensure that [ * ]under the    [ * ], and if [ *
]fails to take such action, Cyclacel shall [ * ]to the extent Corgentech so
requests and as permitted therein.

 

46

--------------------------------------------------------------------------------


 

8.5.2                        If Corgentech succeeds in any such infringement
proceedings, whether at trial or by way of settlement, Corgentech shall be
entitled to retain such part of any award of costs and damages made in such
proceedings or settlement sum as is equal to Corgentech’s costs of conducting
the proceedings and any amounts Corgentech pays for      [ * ]in such proceeding
under Clause 8.5.1, and shall be entitled to retain the balance received by
Corgentech less an amount equivalent to [ * ], which amount shall be paid to
Cyclacel.

 

8.5.3                        If Corgentech fails to take any such proceedings
Cyclacel may give Corgentech notice that Cyclacel desires to conduct itself such
proceedings.  If Corgentech does not notify Cyclacel that Corgentech will
conduct such proceeding under Clauses 8.5.1 and 8.5.2 within    [ * ]of the date
of such notice, Cyclacel shall be entitled to do so       [ * ]. Cyclacel shall
be entitled to require Corgentech to join Cyclacel as co-plaintiff.  Corgentech
shall provide all necessary assistance to Cyclacel in relation to such
proceedings and Cyclacel shall [ * ]by Corgentech [ * ]providing such
assistance, unless Corgentech [ * ]in such proceeding (which Corgentech may
elect in its discretion), in which case such separate representation shall be [
* ].  Cyclacel shall have the sole right to conduct such proceedings, including
the right to settle them.  If Cyclacel succeeds in any such proceedings it shall
be entitled to retain such part of any award of costs and damages made in such
proceedings or settlement sum as is equal to Corgentech’s costs of conducting
the proceedings and any amounts Cyclacel pays for [ * ]in such proceeding under
this Clause 8.5.3, and shall be entitled to retain [ * ]of the balance
remaining, with the remaining    [ * ]of such balance paid to Corgentech. 
Neither Party may settle any proceeding hereunder in any manner that adversely
affects the other Party without such other Party’s prior written consent.

 

47

--------------------------------------------------------------------------------


 

8.6                                 PATENT INFRINGEMENT DEFENSE.  If during the
term of this Agreement either Party receives any notice, claim or proceedings
from any Third Party alleging infringement of that Third Party’s intellectual
property by reason of Corgentech’s activities in relation to this Agreement the
Party receiving that notice shall:

 

8.6.1                        forthwith notify the other Party of the notice,
claim or proceeding; and

 

8.6.2                        neither Party shall make any admission of liability
and notwithstanding that Cyclacel may have received the notice Corgentech shall
at its own cost and expense be responsible for and shall have conduct of and
sole authority in, the defense or settlement of such claims or proceedings. If
Corgentech reasonably believes the Third Party Patent Rights are valid and that
infringement may be occurring, or that it is economically or otherwise
advantageous to seek a license, then:

 

(a)                                  it may seek a license from such Third Party
on appropriate commercial terms, [ * ], for any such license under rights other
than [ * ]and

 

(b)                                 if such Third Party Patent Right(s) are [ *
], then Corgentech shall promptly bring such matter to the attention of
Cyclacel, and the Parties shall discuss the basis for such alleged
infringement.  If within [ * ]after any such discussion Cyclacel does not agree
that infringement of such Third Party Patent Rights may occur or is occurring by
the manufacture, use or sale of Compounds or Products by Corgentech, its
Affiliates or sublicensees, then Corgentech shall have the option to either (i)
seek such a license [ * ], or (ii) not seek such a license and Cyclacel shall [
* ].  If Cyclacel is unable

 

48

--------------------------------------------------------------------------------


 

to or fails to [ * ]as provided in such Clause 9.12, then Corgentech may [ * ]or
[ * ]Cyclacel under this Agreement, [ * ]the amount of [ * ]that Corgentech may
so take (e.g., the [ * ].  If Cyclacel agrees that it is necessary to seek such
a license under such Third Party Patent Rights, then Corgentech shall have the
right to negotiate the terms of any such license and, if Corgentech enters into
a license agreement with such Third Party with respect to such Patent Rights,
then Corgentech may [ * ]reasonably allocable to the development, manufacture,
use or sale of Compounds or Products that are payable by Corgentech to such
Third Party under such agreement, subject to the provisions of Clause 7.8.

 

8.7                                 PATENT TERM EXTENSION.  Cyclacel shall
promptly take all necessary steps to facilitate Corgentech’s application for
extensions to the term of Patent Rights falling within Cyclacel Patent Rights,
other than [ * ]Patent Rights, in any country, including applications for
supplementary protection certificates and patent term extensions. In particular,
but without limitation, if Corgentech requests Cyclacel’s assistance in
obtaining such an extension of such term, Corgentech shall:

 

8.7.1                        promptly notify Cyclacel of the number and date of
the first and any subsequent Marketing Authorisation for Product in Japan, the
European Union or the USA;

 

8.7.2                        promptly and [ * ]provide to Cyclacel:

 

(a)                                  a copy of every Marketing Authorisation
fulfilling the requirements of Article 8.1(c) of Council Regulation EEC No.
1768/92 (and of any additional applicable requirements imposed by relevant
national law) in respect of all Product; and

 

49

--------------------------------------------------------------------------------


 

(b)                                 additional information fulfilling the
requirements of Article 8.1(c) of Council Regulation EEC No. 1768/92 and a copy
of the notice publishing the Marketing Authorisation in the appropriate official
publication (and information and documents fulfilling any additional
requirements imposed by relevant national law);

 

(c)                                  permit use of documents and information
provided pursuant to this Clause for the purpose of an application for a
supplementary protection certificate or certificates and for patent term
extension or extensions.

 

8.8                                 THIRD PARTY CHALLENGE.  Notwithstanding
anything to the contrary herein, for Cyclacel Patent Rights, other than [ *
]Patent Rights claiming a Product, should either Party receive a certification
from a Third Party in the US under the US “Drug Price Competition and Patent
Term Restoration Act of 1984 (Public Law 98-417), as amended, or its comparable
law in the country other than the USA, then such Party shall immediately give
written notice to the other Party of such certification.  Corgentech shall then
have     [ * ]from the date such Party receives such certification to initiate
suit.  In the event the [ * ]period expires without Corgentech having initiated
suit, Cyclacel shall have the right to immediately bring suit against the Third
Party that filed the certification.  If either Party initiates a suit within a [
* ]period from the date such Party received the certification, it will
immediately notify the other Party.

 

9.                                       WARRANTIES AND LIABILITY

 

9.1                                 MUTUAL WARRANTIES.  Each Party represents
and warrants to the other Party that:

 

50

--------------------------------------------------------------------------------


 

9.1.1                        it has legal power, authority and right to enter
into this Agreement and to perform its respective obligations in this Agreement;

 

9.1.2                        it is not at the Commencement Date a party to any
agreement, arrangement or understanding with any Third Party which in any
significant way prevents it from fulfilling any of its material obligations
under the terms of this Agreement; and

 

9.1.3                        any information and material provided to the other
Party relating to Products and the other activities to be conducted under this
Agreement prior to the Commencement Date that is material to the decision of the
other Party to enter into this Agreement is true and correct in all material
respects.

 

9.2                                 CYCLACEL WARRANTY OF IP OWNERSHIP.  Cyclacel
represents and warrants to Corgentech that Cyclacel is the sole owner or, to its
knowledge, the sole licensee (as applicable) as of the Commencement Date of the
Cyclacel IP, and Cyclacel possesses all rights necessary to grant to Corgentech
the rights which are granted in this Agreement, free and clear of any liens or
encumbrances which would prevent or impair the grant of such rights.

 

9.3                                 CYCLACEL WARRANTY OF OTHER IP.  At the
Commencement Date, Cyclacel does not own or have a license to any Patent Rights
that are not included in the Cyclacel IP Covering Licensed Variant Peptides or
peptide delivery systems, that would be infringed by the manufacture, use or
sale of Compounds.

 

9.4                                 CORGENTECH WARRANTY OF IP OWNERSHIP. 
Corgentech represents and warrants to Cyclacel that Corgentech is the sole owner
or, to its knowledge, licensee, as applicable, as of the Commencement Date of
the Corgentech IP and that Corgentech possesses the right to grant to Cyclacel

 

51

--------------------------------------------------------------------------------


 

the rights which are granted in this Agreement, free and clear of any liens or
encumbrances which would prevent or impair the grant of such rights.

 

9.5                                 CYCLACEL WARRANTY OF NON-INFRINGEMENT. 
Cyclacel represents and warrants that as of the Commencement Date and so far as
Cyclacel is aware, there are no actual or threatened proceedings relating to
infringement or misappropriation of Third Party intellectual property rights by
the use of Cyclacel IP, and the Cyclacel IP is not the subject of any actual or
threatened challenge or revocation proceedings.

 

9.6                                 CYCLACEL WARRANTY OF THIRD PARTY IP. 
Cyclacel represents and warrants that as of the Commencement Date and so far as
Cyclacel is aware (but without having conducted detailed searches), no Third
Party owns or controls any Patent Rights that Cover Compounds, Products or
Variant Peptides.

 

9.7                                 CYCLACEL WARRANTY OF IP VALIDITY.  Cyclacel
represents and warrants that, to its knowledge but without having commissioned
or performed formal validity opinions, as of the Commencement Date, the issued
Cyclacel Patent Rights are not invalid or unenforceable.

 

9.8                                 CYCLACEL WARRANTIES AND COVENANTS AS TO [ *
]AGREEMENT.  Cyclacel represents and warrants that as of the Commencement Date,
the [ * ]Agreement is in full force and effect and to Cyclacel’s knowledge,
Cyclacel has not materially breached its obligations thereunder.  Cyclacel
further covenants that it shall perform its obligations under the [ *
]Agreement, and shall not exercise its right to [ * ]under the    [ * ]Agreement
to [ * ].  If Cyclacel receives any notice of default under the [ * ]Agreement,
it shall promptly notify Corgentech and Corgentech may cure any such default
involving [ * ]and any [ * ]pursuant to this Agreement.

 

52

--------------------------------------------------------------------------------


 

9.9                                 NO IMPLIED WARRANTY.  Save as is expressly
stated in Clauses 9.1 through 9.8, no representation, condition or warranty
whatsoever is made or given by or on behalf of Cyclacel or Corgentech. All
conditions and warranties, whether arising by operation of law or otherwise, are
hereby expressly excluded, including without limitation any conditions and
warranties to the effect that:-

 

9.9.1                        any of the Cyclacel IP is valid or enforceable; or

 

9.9.2                        any of the acts to be undertaken by Corgentech
pursuant to this Agreement will not infringe the rights of Third Parties.

 

9.10                           TRIAL SPONSORSHIP.  As between the Parties,
Corgentech shall have the control of clinical trials conducted under the
Development Program and shall be the sponsor of such trials.  In such capacity,
Corgentech shall be responsible for the [ * ]to any participants in such trials
who [ * ]pursuant to any [ * ]or [ * ].

 

9.11                           INDEMNIFICATION OF CYCLACEL.  Corgentech shall be
responsible for and shall indemnify Cyclacel and its directors, officers,
servants and agents (collectively “the Cyclacel Indemnified Party”) against any
and all liability, loss, damage, cost and expense (including legal costs)
(collectively, “Losses”) incurred or suffered by the Indemnified Party as a
result of any claim brought against Cyclacel by a Third Party which arises as a
result of the activities of Corgentech, its Affiliates or agents or sublicensees
under this Agreement, including a claim that use of any Compound(s) or
Product(s) has caused death or bodily injury, or any negligent act or omission
or gross misconduct by Corgentech its employees, agents, independent contractors
or Affiliates, except where such Losses have been caused as a result, either
directly or indirectly by a breach of contract, warranty or representation,
negligent act or omission or gross misconduct on the part of Cyclacel, or any of
its employees, agents, independent contractors

 

53

--------------------------------------------------------------------------------


 

or Affiliates.  A Cyclacel Indemnified Party that intends to claim
indemnification under this Clause 9.11 shall promptly notify Corgentech of any
Third Party claim in respect of which the Cyclacel Indemnified Party intends to
claim that indemnification.  The Cyclacel Indemnified Party shall not compromise
or settle the claim prior to any such notice.  Corgentech may assume and control
the defence of any such Third Party claim including settlement of same (provided
that it may not settle such claim in a manner adversely affecting Cyclacel or
the Cyclacel Indemnified Party without Cyclacel’s prior written consent),
provided however, that the Cyclacel Indemnified Party shall have the right to
retain its own counsel at Corgentech’s own cost and expense, if representation
of that Cyclacel Indemnified Party by the counsel retained by Corgentech would
be inappropriate due to actual or potential differing interests between the
Cyclacel Indemnified Party and any other party represented by that counsel in
the proceedings.  The Cyclacel Indemnified Party shall co-operate with
Corgentech and its legal representatives in the investigation of any matter
covered by this indemnification.

 

9.12                           INDEMNIFICATION OF CORGENTECH.  Cyclacel shall be
responsible for and shall indemnify Corgentech and its directors, officers,
servants and agents (collectively “the Corgentech Indemnified Party”) against
any and all Losses incurred or suffered by the Corgentech Indemnified Party as a
result of any claim brought against Corgentech by a Third Party being a claim in
respect of (i) death or personal injury which it is asserted has occurred as a
result of the activities of Cyclacel or its Affiliates or sublicensees under
this Agreement, or any negligent act or omission or gross misconduct by
Cyclacel, its employees, agents, independent contractors or Affiliates, and (ii)
infringement of a Third Party Patent Right as to which Cyclacel is obligated to
indemnify Corgentech pursuant to Clause 8.6.  Any Corgentech Indemnified Party
that intends to claim indemnification under this Clause 9.12 shall promptly
notify Cyclacel of any Third Party claim in respect of

 

54

--------------------------------------------------------------------------------


 

which the Indemnified Party intends to claim the indemnification. The Corgentech
Indemnified Party shall not compromise or settle the claim prior to any such
notice.  Cyclacel may assume and control the defence of any such Third Party
claim including any settlement of the same (provided that it may not settle such
claim in a manner adversely affecting Corgentech or the Corgentech Indemnified
Party without Corgentech’s prior written consent), provided however, that the
Corgentech Indemnified Party shall have the right to retain its own counsel at
Cyclacel’s cost and expense, if representation of that Corgentech Indemnified
Party by the counsel retained by Cyclacel would be inappropriate due to actual
or potential differing interests between the Corgentech Indemnified Party and
any other party represented by that counsel in the proceedings.  The Corgentech
Indemnified Party shall co-operate with Cyclacel and its legal representatives
in the investigation of any matter covered by this indemnification.

 

9.13                           LIMITATION OF LIABILITY.  Neither Party shall be
liable to the other in contract, tort, negligence, breach of statutory duty or
otherwise for any loss, damage, costs or expenses of any nature whatsoever
incurred or suffered by the other or its Affiliates:

 

9.13.1                  of a direct nature where the same is a loss of turnover,
profits business or goodwill; or

 

9.13.2                  of any indirect, consequential or punitive nature,
including any indirect or consequential economic loss or other indirect or
consequential loss of turnover, profits, loss of enterprise value, business or
goodwill or otherwise.

 

The foregoing shall not limit either Party’s obligations under Clause 9.11 or
9.12.

 

9.14                           INSURANCE.  Corgentech shall secure and maintain
comprehensive general liability insurance with insurers having an AM Best rating
within the [ * ]categories at the time (at the date of this Agreement known as [
* ]or

 

55

--------------------------------------------------------------------------------


 

[ * ]), including, product liability, contractual liability, personal injury,
and insurance against claims regarding the development, manufacture, delivery,
storage, handling and use of Product under this Agreement, in such amounts as it
customarily maintains for similar products and activities in accordance with
prudent insurance practice, but in no event less than the dollar equivalent of [
* ]United States dollars (USD [ * ]) per occurrence and in the aggregate per
year.

 

10.                                 CONFIDENTIALITY

 

10.1                           CONFIDENTIALITY OBLIGATIONS.  Except as otherwise
expressly provided in this Agreement, each of the Parties undertakes and agrees
to:

 

10.1.1                  keep the Disclosing Party’s Confidential Information
secret and confidential and shall not disclose it to any Third Party without the
other Party’s prior written consent save as expressly or impliedly permitted
under this Agreement;

 

10.1.2                  only use the Disclosing Party’s Confidential Information
for the purposes envisaged under this Agreement and not to use the same for any
other purpose whatsoever;

 

10.1.3                  ensure that only those of its officers, consultants,
employees (including without limitation directors), sublicensees, Affiliates and
such Third Parties who are directly concerned with the carrying out of this
Agreement have access to the Disclosing Party’s Confidential Information on a
strictly applied “need to know” basis and are informed of the secret and
confidential nature of it;

 

10.1.4                  keep the Disclosing Party’s Confidential Information
separately identifiable at all times from all other Know How which it may hold;
and

 

56

--------------------------------------------------------------------------------


 

10.1.5                  clearly identify the Disclosing Party’s Confidential
Information as confidential.

 

10.2                           EXCEPTIONS.  The obligations of confidentiality
referred to in Clause 10.1 shall not extend to any Confidential Information
which:-

 

10.2.1                  is or becomes generally available to the public
otherwise than by reason of breach by a Recipient Party of the provisions of
Clause 10.1; or

 

10.2.2                  is known to the Recipient Party and is at its free
disposal at the time of its disclosure to the Recipient Party (having been
generated independently by the Recipient Party or a Third Party in circumstances
where it can be shown that it has not been derived from access to the Disclosing
Party’s Confidential Information); or

 

10.2.3                  is subsequently disclosed to the Recipient Party without
obligations of confidentiality by a Third Party owing no such obligations to the
Disclosing Party in respect of that Confidential Information.

 

10.3                           PERMITTED DISCLOSURES.  Each Party may disclose
the other Party’s Confidential Information if it is required by law to be
disclosed (including as part of any regulatory submission or approval process). 
If such a disclosure is so required, then the Recipient Party shall use
Commercially Reasonable Efforts to provide to the Disclosing Party prompt
written notice of this requirement so that the Disclosing Party may, if so
advised, seek appropriate relief to prevent such disclosure.  Any such required
disclosure shall be permitted only to the extent so required and shall be
subject to prior consultation, where practicable, with the Disclosing Party with
a view to agreeing timing and content of such disclosure.

 

57

--------------------------------------------------------------------------------


 

10.4                           INSOLVENCY.  In the event that a court or
Competent Authority assumes partial or complete control over the assets of a
Recipient Party based on Insolvency Event of that Party, the Recipient Party
shall:

 

10.4.1                  promptly notify such court or Competent Authority:

 

(a)                                  that Confidential Information received from
the Disclosing Party is owned or Controlled by the Disclosing Party; and

 

(b)                                 of the confidentiality obligations under
this Agreement; and

 

10.4.2                  to the extent permitted by law, take all steps necessary
or desirable to maintain the confidentiality and security of the Disclosing
Party’s Confidential Information and to ensure that the court or Competent
Authority maintains that Confidential Information in confidence in accordance
with this Agreement.

 

10.5                           REMEDIES.  The Parties understand that remedies
in damages may be inadequate to protect against any breach of any of the
provisions of this Clause 10 by either Party or their employees, officers or any
other person acting in concert with it or on its behalf. Accordingly, each Party
shall be entitled to seek the granting of interim and final injunctive relief by
a court of competent jurisdiction in the discretion of that court against any
action that constitutes any breach of this Clause 10.

 

10.6                           TERM OF CONFIDENTIALITY OBLIGATIONS.  The Parties
agree that the obligations of confidentiality set out in this Clause 10 shall
continue to apply for [ * ]following the termination of this Agreement for
whatever reason, except that such obligations shall continue indefinitely for
any Confidential Information maintained by the Disclosing Party as a trade
secret.

 

58

--------------------------------------------------------------------------------


 

10.7                           PUBLICATION.  As soon as possible prior to any
publication containing, and/or other disclosure of, Cyclacel Confidential
Information, in accordance with its normal publication practice, Corgentech
shall furnish Cyclacel with preliminary data and drafts of the proposed
publication and disclosure, whether oral, in writing or in any other form,
including abstracts, slides, posters or other presentation material, and, as
soon as available, the proposed final manuscript.  Cyclacel shall thereafter be
entitled to review the proposed final manuscript during a period of [ * ]from
the receipt thereof and may within such time request that submission for
publication or disclosure is delayed with an additional period of [ * ]to enable
the filing of a patent application thereon. Corgentech shall reasonably observe
the comments, views and opinions provided by Cyclacel.  Notwithstanding the
foregoing Corgentech shall not publish or disclose any Cyclacel Confidential
Information without having obtained the prior written consent of Cyclacel.

 

11.                                 TERM AND TERMINATION

 

11.1                           TERM.  Subject to the other provisions of this
Clause, this Agreement shall expire on a country by country and Product by
Product basis when no further payment is due from Corgentech to Cyclacel
hereunder in relation to sales of such Product in that country. Upon any such
expiration Corgentech’s license under Clause 6.2 in such country shall continue
fully paid up and royalty free.

 

11.2                           TERMINATION.  Each of the Parties (“the
Terminating Party”) shall have the right to terminate this Agreement for cause
upon giving written notice of termination to the other (“the Defaulting Party”)
upon the occurrence of any of the following events at any time during this
Agreement:-

 

11.2.1                  the Defaulting Party commits a material breach of this
Agreement which is incapable of remedy or which in the case of a breach capable
of remedy shall not have been remedied within [ * ]of the

 

59

--------------------------------------------------------------------------------


 

receipt by it of a written notice from the other Party identifying the breach
and requiring its remedy;

 

11.2.2                  if an Insolvency Event occurs in relation to the
Defaulting Party.  In any event when a Party first becomes aware of the likely
occurrence of any Insolvency Event in regard to that Party, it shall promptly so
notify the other Party in sufficient time to give the other Party sufficient
notice to protect its interests under this Agreement.

 

11.3                           TERMINATION AT WILL.  Corgentech shall have the
right at any time to terminate this Agreement at will upon [ * ]prior written
notice to Cyclacel.  This Agreement shall terminate upon expiration of such [ *
]notice.

 

11.4                           CONVERSION TO NON-EXCLUSIVE LICENSE.  At the
election of Cyclacel, exercised in its sole discretion, when it has the right to
terminate this Agreement under Clause 11.2.1, Cyclacel shall have the right by
giving notice in writing to Corgentech instead of terminating this Agreement, to
convert the exclusive and co-exclusive licenses under Clauses 6.1 and/or 6.2 as
the case may be (depending on the timing of such termination) to nonexclusive
licenses.

 

12.                                 CONSEQUENCES OF TERMINATION

 

12.1                           SURVIVAL ON TERMINATION BY CORGENTECH UNDER
CLAUSE 11.3 OR BY CYCLACEL UNDER CLAUSE 11.2.  Upon a termination of this
Agreement by Corgentech under Clause 11.3 or a termination of this Agreement by
Cyclacel pursuant to Clause 11.2 (termination for cause) all of Corgentech’s
licenses hereunder shall terminate (as shall any sublicense granted thereunder)
and Corgentech shall:-

 

12.1.1                  deliver up to Cyclacel or at Cyclacel’s option destroy
all and any Licensed Variant Peptides or related Materials and Cyclacel Know

 

60

--------------------------------------------------------------------------------


 

How in the possession or control of Corgentech, its Affiliates or sublicensees;

 

12.1.2                  [ * ]Cyclacel’s licenses under Clauses 6.3 and 6.4 [ *
];

 

12.1.3                  the provisions of Clauses 5, 6.5, 9.11 and 9.12 (as to
claims arising during the term of this Agreement), 9.13, 10, 12, 13, 15, 16, 17,
19, 20, 22, 23, and 24 shall continue to apply.

 

12.2                           SURVIVAL ON TERMINATION BY CORGENTECH UNDER
CLAUSE 11.2.  Upon the termination of this Agreement by Corgentech pursuant to
Clause 11.2 (termination for cause) the licenses granted to Corgentech hereunder
shall continue to apply on their terms including the terms of Clause 7 (which
shall survive such termination but be subject to offset by Corgentech by any
damages incurred by Corgentech in relation to Cyclacel’s breach) and Cyclacel’s
licenses (and any sublicense granted thereunder) under Clauses 6.3 and 6.4 shall
also continue provided always that thereafter Corgentech shall be under no
further obligation to include in Research Program IP licensed to Cyclacel under
Clause 6.4 any Know How or Patent Rights generated or otherwise coming into
existence after that time which otherwise would have fallen within the
definition of Research Program IP.  Upon any such termination by Corgentech the
provisions of Clauses 5, 6.5, 8, 9.8, 9.11 and 9.12 (as to claims arising during
the term of this Agreement), 9.13, 9.14, 10, 12, 13, 15, 16, 17, 19, 20, 22, 23,
and 24 shall continue to apply.

 

13.                                 ASSIGNMENT

 

This Agreement and the licenses herein granted shall be binding upon and inure
to the benefit of the successors in interest of the respective parties.  Neither
this Agreement nor any interest hereunder shall be assignable by either party
without the written consent of the other, provided, however, that either party
may assign this Agreement or any part of its rights and obligations hereunder,
to any Affiliate or to

 

61

--------------------------------------------------------------------------------


 

any corporation with which such Party may merge or consolidate, or to which it
may transfer all or substantially all of its assets to which this Agreement
relates, without obtaining the consent of the other Party provided always that
the assignee undertakes in writing to the other Party to perform the terms of
this Agreement and otherwise be bound by such terms.

 

14.                                 FORCE MAJEURE

 

14.1                           EFFECT OF A FORCE MAJEURE EVENT.  If a Party (the
“Affected Party”) is unable to carry out any of its obligations under this
Agreement due to Force Majeure this Agreement shall remain in effect but the
Affected Party’s relevant obligations under this Agreement and the corresponding
obligations of the other Party (“Non-Affected Party”) under this Agreement,
shall be suspended for a period equal to the circumstance of Force Majeure
provided that:-

 

14.1.1                  the suspension of performance is of no greater scope
than is required by the Force Majeure;

 

14.1.2                  the Affected Party immediately gives the Non-Affected
Party prompt written notice describing the circumstance of Force Majeure,
including the nature of the occurrence and its expected duration, and continues
to furnish regular reports during the period of Force Majeure and notifies the
Non-Affected Party immediately of the cessation of the Force Majeure;

 

14.1.3                  the Affected Party uses all reasonable efforts to remedy
its inability to perform and to mitigate the effects of the circumstance of
Force Majeure; and

 

14.1.4                  a soon as practicable after the event which constitutes
Force Majeure the Parties discuss how best to continue their operations as far
as possible in accordance with this Agreement.

 

62

--------------------------------------------------------------------------------


 

14.2                           EXTENDED PERIOD OF FORCE MAJEURE.  If the
circumstance of Force Majeure prevails for a continuous period in excess of [ *
]the Non-Affected Party may without prejudice to any other rights or remedies
which may be available to it terminate this Agreement with immediate effect by
giving written notice of termination to the other Party.  In the event of
termination under this Clause 14.2 the provisions of Clause 12 shall not apply
and the Parties shall meet to discuss the Cyclacel IP, and the Research Program
IP and the Corgentech IP and a potential process for its continued use by the
Parties.

 

15.                                 GOVERNING LAW

 

The validity, construction and interpretation of this Agreement and any
determination of the performance which it requires shall be governed by the law
of the State of New York, without reference to conflict of law principles that
require the application of a law of a different jurisdiction.

 

16.                                 JURISDICTION

 

16.1                           DISPUTE RESOLUTION.  In the event of any material
dispute concerning rights or obligations under this Agreement or in material
breach of this Agreement then the Parties shall comply with the following
procedure: the Chief Executive Officer of Cyclacel and the Chief Executive
Officer of Corgentech or their nominee shall be notified in writing of the
dispute by either Party.  They or their nominees shall meet to resolve the
dispute in good faith.  If such resolution is not reached within [ * ]of such
written notice, then the provision of Clause 16.2 shall apply.

 

16.2                           JURISDICTION.  Subject to the provisions of
Clause 16.1, all disputes between the Parties arising under out of or relating
to this Agreement, including without limitation its formation, validity, binding
effect, interpretation, performance breach or termination as well as
non-contractual

 

63

--------------------------------------------------------------------------------


 

claims and including disputes relating to pre-contractual representations, shall
be resolved by a court of competent jurisdiction within the State of New York
USA, and each Party hereby submits to the jurisdiction of such court.

 

17.                                 WAIVER

 

17.1                           WAIVER IN WRITING.  Save as expressly provided in
this Agreement neither Party shall be deemed to have waived any of its rights or
remedies whatsoever unless the waiver is made in writing, signed by a duly
authorised representative of that Party and may be given subject to any
conditions thought fit by the grantor.  Unless otherwise expressly stated any
waiver shall be effective only in the instance and for the purpose for which it
is given.

 

17.2                           NO IMPLIED WAIVER.  No delay or failure of any
Party in exercising or enforcing any of its rights or remedies whatsoever shall
operate as a waiver of those rights or remedies or so as to preclude or impair
the exercise or enforcement of those rights or remedies.  No single or partial
exercise or enforcement of any right or remedy by any Party shall preclude or
impair any other or further exercise or enforcement of that right or remedy by
that Party.

 

18.                                 SEVERANCE OF TERMS

 

If any provision(s) of this Agreement are or become invalid, are ruled illegal
by any Court of competent jurisdiction or are deemed unenforceable under then
current applicable law, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby, provided that a Party’s rights are
not materially affected.  The Parties hereto covenant and agree to re-negotiate
any such provision in good faith in order to provide a reasonably acceptable
alternative to the provision that is invalid, illegal, or unenforceable, it
being the intent of the Parties that the basic purposes of this Agreement are to
be effectuated.

 

64

--------------------------------------------------------------------------------


 

19.                                 ENTIRE AGREEMENT/VARIATIONS

 

19.1                           ENTIRE AGREEMENT.  This Agreement and all
Schedules hereto and the Letter Agreement constitute the entire agreement and
understanding between the Parties and supersede all prior oral or written
understandings, arrangements, representations or agreements between them
relating to the subject matter of this Agreement, including without limitation
the Material Transfer Agreement entered into between the Parties effective on
August 17th 2004 (the “MTA”), provided that any confidential information
disclosed by a Party under the MTA shall be deemed “Confidential Information” of
such Party under this Agreement, that ownership of any inventions made or
arising under the MTA shall be determined as if such invention was made under
this Agreement by the inventing Party or Parties, and that each Party’s
respective rights to publish results generated under the MTA shall be determined
as if such results were generated under this Agreement, and further provided
that the Confidentiality Disclosure Agreement between Corgentech and Cyclacel
entered into on April 14, 2004 shall continue to govern the confidential
information exchanged under that agreement before the Commencement Date.

 

19.2                           AMENDMENT.  No variation, amendments,
modification or supplement to this Agreement shall be valid unless agreed in
writing in the English language and signed by a duly authorised representative
of each Party.

 

20.                                 NOTICES

 

20.1                           METHOD OF NOTICE.  Any notice or other
communication given pursuant to or made under or in connection with the matters
contemplated by this Agreement shall be in writing in the English language and
shall be delivered by courier or sent by facsimile to the address or facsimile
number of the recipient set out in Schedule 5 or as specified by the recipient
from time to time in accordance with Clause 20.3.  Notices sent by E-Mail shall
not be

 

65

--------------------------------------------------------------------------------


 

valid of themselves and must be confirmed in hard copy form by courier or
facsimile.

 

20.2                           TIMING OF NOTICE.  Any notice given pursuant to
this Clause shall be deemed to have been received:-

 

20.2.1                  if delivered by courier, at the time of delivery; or

 

20.2.2                  if sent by facsimile, on acknowledgement by the
recipient facsimile receiving equipment on a Business Day if the acknowledgement
occurs before 5 p.m. local time on a Business Day of the recipient and in any
other case on the following the Business Day.

 

20.3                           SPECIAL NOTICE.  A Party may notify the other
Parties to this Agreement of a change of its name, relevant addressee, address
or facsimile number for the purposes of Schedule 5, provided that such
notification shall only be effective on:-

 

20.3.1                  the date specified in the notification as the date on
which the change is to take place; or

 

20.3.2                  if no date is specified or the date specified is less
than five (5) Business Days after the date on which the notice is given, the
date falling five (5) Business Days after notice of any such change has been
given.

 

20.4                           NOT APPLICABLE TO SERVICE DOCUMENTS.  For the
avoidance of doubt, the Parties agree that the provisions of this Clause shall
not apply in relation to the service of Service Documents (as defined in Clause
20.5).

 

20.5                           SERVICE DOCUMENT.  “Service Document” means a
writ, summons, order, judgement or other document related to or in connection
with any Court proceeding, cause, matter or action arising out of or connected
in any way with this Agreement.

 

66

--------------------------------------------------------------------------------


 

21.                                 COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and by the Parties
on separate counterparts, each of which when so executed shall be an original of
this Agreement, and all of which shall together constitute one and the same
instrument.  Complete sets of counterparts shall be retained by each Party.

 

22.                                 THIS AGREEMENT NOT TO CONSTITUTE A
PARTNERSHIP

 

The Parties are independent contractors.  Nothing in this Agreement and no
action taken by the Parties pursuant to this Agreement shall constitute or be
deemed to constitute a partnership, association, joint venture or other
co-operative entity between the Parties and neither party shall have any
authority to bind the other in any way except as provided in this Agreement.

 

23.                                 COSTS

 

Each Party shall bear its own costs, legal fees and other expenses incurred in
the negotiation, preparation, execution and implementation of this Agreement and
the documents referred to herein.

 

24.                                 ANNOUNCEMENTS

 

24.1                           PUBLICITY.  No public announcements or other
disclosure to Third Parties concerning the financial or other terms of this
Agreement, or the Parties’ performance under this Agreement, shall be made,
whether directly or indirectly, by either Party to this Agreement, except as may
be legally required, without first obtaining the approval of the other Party and
agreement upon the nature and text of such announcement or disclosure, with the
exception that:

 

24.1.1                  a Party may disclose the full terms of this Agreement to
its investment bankers, lawyers, accountants and other professional advisors,
corporate partners, or a Third Party seeking to collaborate

 

67

--------------------------------------------------------------------------------


 

with, invest in, lend funds to acquire or merge with or be acquired by such
Party without the other Party’s prior approval provided that such disclosure is
made under terms of confidentiality, whether express or implied; and

 

24.1.2                  a Party may disclose the terms of this Agreement if
required by law, or to any securities exchange or regulatory authority or
government body to which either Party is subject or submits, wherever situated,
including (without limitation) the US Securities Exchange Commission, the UK
Stock Exchange or the Panel on Take-overs and Mergers, whether or not the
requirement has the force of law provided that it takes advantage of all
provisions to keep confidential as many terms of this Agreement as possible.

 

24.2                           INITIAL PUBLIC ANNOUNCEMENT.  On or promptly
after the Commencement Date, the Parties shall make an initial public
announcement of the execution of this Agreement in a form that is substantially
similar to that attached as Schedule 7.  In respect of those public
announcements and disclosures not permitted by Clause 24.1 the Party desiring to
make any such public announcements or other disclosure shall inform the other
Party of the proposed announcements or disclosure in reasonably sufficient time
prior to public release, and shall provide the other Party with a written copy
thereof, in order to allow such Party to comment upon such announcement or
disclosure, which comments shall be provided by such other Party within      [ *
]. The Party seeking disclosure shall reasonably incorporate the comments of the
other Party and shall redact from such disclosure the Confidential Information
of the other Party upon the request of the other Party.  The Parties shall
jointly develop press releases and information materials that can be used by
either Party for presentations to financial advisers and similar recipients.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this agreement the day and year
first above written.

 

SIGNED by   /s/

)

 /s/ S. Rombotis

 

for and on behalf of

)

 Spiro G. Rombotis

CYCLACEL LIMITED

)

 

 

 

 

 

 

 

SIGNED by   /s/

)

 /s/ John P. McLaughlin

 

for and on behalf of

)

 John P. McLaughlin

CORGENTECH, INC.

)

 

 

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

69

--------------------------------------------------------------------------------


 

SCHEDULE 1

Part 1 CYCLACEL PATENT RIGHTS [ * ]

[ * ]

 

 

Part 2 [ * ]

[ * ]

 

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
RESEARCH PROGRAM

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

DEVELOPMENT PROGRAM

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

SUPPLY TERMS

 

 

1.                                      Delivery will be by courier to
Corgentech’s address.

 

2.                                      Risk and title of each batch will pass
on [ * ].

 

3.                                      Subject to the provisions of Schedule 2,
the SC shall determine any additional specifications for the Variant Peptides
(which are reasonable and do not [ * ]) to be supplied to Corgentech under the
Research Program.

 

4.                                      Corgentech will notify Cyclacel within [
* ]of receipt of any batch if Corgentech believes it does not meet the
specifications for that batch.  If Corgentech so notifies Cyclacel, the SC will
determine the process for resolving any dispute as to whether any batch
Corgentech believes does not meet the relevant specifications actually does meet
the specifications established by the SC. Cyclacel will supply to Corgentech
with a conforming batch as soon as reasonably practicable.

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5
NOTICES

 

 

Corgentech Inc.

650 Gateway Boulevard

South San Francisco

California 94080

United States

Attn: Chief Executive Officer

Phone: +1 (650) 624-9600

Fax: +1 (650) 624-7540

 

Cyclacel Limited

Dundee Technopole

James Lindsay Place

Dundee DD1 5JJ

Scotland

United Kingdom

Attn: Chief Executive Officer

Phone:  +44 1382 206062

Fax: +44 1382 206067

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

COUNTRIES FOR PATENT FILING

Part A

 

[ * ]

 

Part B

 

[ * ]

 

Part C

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

FORM OF PRESS RELEASE

 


CONTACTS:


 


RICHARD POWERS


 


DARYL MESSINGER


 


 


JENNIFER COOK WILLIAMS


 


 


 


 


CORGENTECH


 


WEISSCOM PARTNERS


 


 


650-624-9600


 


415-999-2361


INVESTORS@CORGENTECH.COM


 


DARYL@WEISSCOM.NET


 


 


 


 


 


 


 


PAUL MCBARRON


 


ROBERT GOTTLIEB


 


 


CYCLACEL


 


FEINSTEIN KEAN


 


 


 


 


HEALTHCARE


 


 


+44 (1382) 206 062


 


617-577-8110


PMCBARRON@CYCLACEL.COM


 


RGOTTLIEB@FKHEALTH.COM

 

 

CORGENTECH LICENSES NOVEL PEPTIDE DELIVERY SYSTEM

FROM CYCLACEL TO ASSIST SYSTEMIC DELIVERY OF TF DECOYS

 

SOUTH SAN FRANCISCO, Calif., and DUNDEE, United Kingdom – September X, 2004
–Corgentech Inc. (Nasdaq: CGTK), a biotechnology company, and Cyclacel Group
plc, a United Kingdom-based biopharmaceutical company, announced today that
Corgentech has entered into an exclusive license to utilize Cyclacel’s
Penetratin® Endonuclear Delivery System for use with Corgentech’s transcription
factor decoy (TF Decoy) technology platform.  The Penetratin system is a
proprietary peptide with unique carrier properties for delivery into cells.

 

Corgentech’s TF Decoy technology is a new class of therapeutics that blocks the
activity of multiple genes linked to a disease.  The company has developed a
proprietary method using controlled uniform pressure for efficient delivery of
TF

 

--------------------------------------------------------------------------------


 

Decoys into cells and tissues.  Its lead product, edifoligide (E2F Decoy) is a
novel and proprietary TF Decoy delivered under pressure, which is in Phase 3
clinical trials for the prevention of bypass vein graft failure.

 

“Penetratin peptides represent an exciting and versatile additional delivery
technology that will help us to expand the number of diseases addressable by our
drugs,” said John McLaughlin, Corgentech’s president and chief executive
officer.

 

The license grants Corgentech use of Cyclacel’s Penetratin endonuclear delivery
technology with TF Decoys.  Cyclacel will receive an up-front payment, milestone
payments, and royalties if licensed products are commercialized.  No further
financial terms were disclosed.  Penetratin enables systemic cellular delivery
by chemically linking to TF Decoys, and actively transporting the TF Decoy
therapy into cells.  Corgentech will have responsibility for the development and
commercialization of TF Decoys combined with a Penetratin peptide.

 

“We are pleased to work with Corgentech, a leader in transcription factor decoy
technology, on this exciting project.  Corgentech’s selection of our Penetratin
delivery technology to develop new generation transcription factor decoys is a
promising new application.   We look forward to working with further partners to
realize the potential of our Penetratin technology,” said Spiro Rombotis,
Cyclacel’s chief executive officer.

 

ABOUT PENETRATIN

 

Penetratin peptides are a family of short proprietary peptides which enable the
cellular delivery of biologics and small molecules. Rapid clearance from serum,
high labeling index and absence of tissue specificity make Penetratin
peptides efficient vehicles for systemic delivery of therapeutics interacting
with drug targets in the cellular cytosol and nucleus. Penetratin peptides are
useful as conjugates with small molecules and biologics, such as antisense,
siRNA,

 

--------------------------------------------------------------------------------


 

oligonucleotides and other payloads for therapeutic delivery and for target
validation. Penetratin peptides and conjugates are the subject of pending and
granted patent applications including US 6,080,724; US 5,888,762; EP 485578B1
and US 6,472,507.

 

ABOUT CYCLACEL

 

Cyclacel is a biopharmaceutical company dedicated to the discovery, development
and commercialization of novel, mechanism-targeted drugs to treat human cancers
and other serious disorders.  The company is currently evaluating two compounds
in clinical studies.  CYC202, a Cyclin Dependent Kinase inhibitor in Phase II
clinical trials for Non-Small Cell Lung cancer and in B cell hematological
malignancies and CYC682, an orally available nucleoside analog in Phase Ib
trials for cancer.  Cyclacel also has seven programs in preclinical development.

 

ABOUT CORGENTECH

 

Corgentech is a biopharmaceutical company engaged in the discovery, development
and commercialization of a new class of therapeutics called transcription factor
decoys, or TF decoys.  Corgentech is creating a pipeline of novel therapeutics
based on its proprietary TF decoy technology, focused initially on the treatment
of cardiovascular disease, inflammatory disease, such as arthritis and
dermatitis, and cancer.  For more information on the company and its technology,
visit www.corgentech.com.

 

Corgentech Forward-Looking Statements

 

This press release contains forward-looking statements, including without
limitation all statements related to our clinical trials, delivery of
transcription factor decoys into cells and product candidates.  Words such as
“believes,” “anticipates,” “plans,” “expects,” “intend,” “will,” “slated,”
“goal” and similar expressions are intended to identify forward-looking
statements.  These forward-looking statements are based

 

--------------------------------------------------------------------------------


 

upon our current expectations.  Forward-looking statements involve risks and
uncertainties.  Our actual results and the timing of events could differ
materially from those anticipated in such forward-looking statements as a result
of these risks and uncertainties, which include, without limitation, risks
related to the development of  TF Decoys, progress, timing and results of our
clinical trials, intellectual property matters, difficulties or delays in
obtaining regulatory approval, manufacturing our lead product candidate,
competition from other pharmaceutical or biotechnology companies, our ability to
obtain additional financing to support our operations and other risks detailed
in our filings with the Securities and Exchange Commission, including our Annual
Report on Form 10-K for the year ended December 31, 2003 and our Quarterly
Report on Form 10-Q for the quarter ended June 30, 2004 You are cautioned not to
place undue reliance on these forward-looking statements, which speak only as of
the date of this press release. All forward-looking statements are qualified in
their entirety by this cautionary statement, and Corgentech undertakes no
obligation to revise or update any forward-looking statements to reflect events
or circumstances after the date hereof.

 

 

--------------------------------------------------------------------------------

[ * ]= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------